

116 S1025 RS: Venezuela Emergency Relief, Democracy Assistance, and Development Act of 2019
U.S. Senate
2019-04-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 101116th CONGRESS1st SessionS. 1025IN THE SENATE OF THE UNITED STATESApril 3, 2019Mr. Menendez (for himself, Mr. Rubio, Mr. Durbin, Mr. Cruz, Mr. Cardin, Mr. Cornyn, Mr. Kaine, Mr. Young, Mrs. Shaheen, Mr. Graham, Mr. Bennet, Mr. Barrasso, Mr. Coons, Mr. Cassidy, Mr. Hawley, Mrs. Gillibrand, Mr. Carper, and Mr. Gardner) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsJune 3, 2019Reported by Mr. Risch, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo provide humanitarian relief to the Venezuelan people and Venezuelan migrants, to advance a
			 constitutional and democratic solution to Venezuela’s political crisis, to
			 address Venezuela’s economic reconstruction, to combat public corruption,
			 narcotics trafficking, and money laundering, and for other purposes.
	
		1.Short titles; table of contents
 (a)Short titlesThis Act may be cited as the Venezuela Emergency Relief, Democracy Assistance, and Development Act of 2019 or the VERDAD Act of 2019.
 (b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short titles; table of contents.Sec. 2. Defined term.Title I—Support for the Interim President of Venezuela and Recognition of the Venezuelan National AssemblySec. 101. Findings; sense of Congress in support of the Interim President of Venezuela.Sec. 102. Recognition of Venezuela’s democratically elected National Assembly.Sec. 103. Advancing a negotiated solution to Venezuela’s crisis.Title II—Humanitarian Relief for VenezuelaSec. 201. Humanitarian relief for the Venezuelan people.Sec. 202. Humanitarian assistance to Venezuelans in neighboring countries.Sec. 203. Requirement for strategy to coordinate international humanitarian assistance.Sec. 204. Support for efforts at the United Nations on the humanitarian crisis in Venezuela.Sec. 205. Sanctions exceptions for humanitarian assistance.Title III—Addressing Regime CohesionSec. 301. Classified report on declining cohesion inside the Venezuelan military and the Maduro regime.Sec. 302. Additional restrictions on visas.Sec. 303. Waiver for sanctioned officials that recognize the Interim President of Venezuela.Title IV—Restoring Democracy and Addressing the Political Crisis in VenezuelaSec. 401. Special Envoy for Venezuela and Task Force on Venezuela.Sec. 402. Support for the Lima Group.Sec. 403. Accountability for crimes against humanity.Sec. 404. Upholding the Organization of American States Inter-American Democratic Charter.Sec. 405. Support for international election observation and democratic civil society.Title V—Supporting the Reconstruction of VenezuelaSec. 501. Engaging international financial institutions to advance the reconstruction of Venezuela’s economy and energy infrastructure.Sec. 502. Recovering assets stolen from the Venezuelan people.Title VI—Restoring the Rule of Law in VenezuelaSec. 601. Developing and implementing a coordinated sanctions strategy with partners in the Western Hemisphere and the European Union.Sec. 602. Classified briefing on the involvement of Venezuelan officials in corruption and illicit narcotics trafficking.Sec. 603. Sanctions on persons responsible for public corruption and undermining democratic governance.Sec. 604. Public information about sanctioned officials.Sec. 605. Financial sanctions on Maduro regime debt.Sec. 606. Additional financial sanctions on Maduro regime debt.Sec. 607. Expanding kingpin sanctions on narcotics trafficking and money laundering.Sec. 608. Sanctions on the Maduro regime’s trade in gold.Sec. 609. Concerns over PDVSA transactions with Rosneft.Sec. 610. Classified briefing on activities of certain foreign governments and actors in Venezuela.Title VII—Cryptocurrency Sanctions and Ensuring the Effectiveness of United States SanctionsSec. 701. Sanctions on Venezuela’s cryptocurrency and the provision of related technologies.Sec. 702. Report on the impact of cryptocurrencies on United States sanctions.Title VIII—Miscellaneous ProvisionsSec. 801. Congressional briefings.Sec. 802. Extension and termination of sanctions against Venezuela. 2.Defined termIn this Act, the term Maduro regime means any ministry, agency, political subdivision, or instrumentality of the Government of Venezuela, including the Central Bank of Venezuela and Petróleos de Venezuela, S.A., any branch of the Venezuelan armed forces, and any person owned or controlled by, or acting for or on behalf of, the Government of Venezuela that remain under the control of Nicolás Maduro or the subsequent control of a person that comes to power through any means other than—
 (1)a free, fair, and transparent democratic election that is monitored by credible international observers; or
 (2)the appointment by Venezuela’s democratically elected National Assembly of an Interim President with a mandate to convene elections described in paragraph (1); and
 (3)a negotiation process described in section 103. ISupport for the Interim President of Venezuela and Recognition of the Venezuelan National Assembly 101.Findings; sense of Congress in support of the Interim President of Venezuela (a)FindingsCongress makes the following findings:
 (1)Venezuela’s electoral event on May 20, 2018, was characterized by widespread fraud and did not comply with international standards for a free, fair, and transparent electoral process.
 (2)Given the fraudulent nature of Venezuela’s May 20, 2018, electoral event, Nicolás Maduro’s tenure as President of Venezuela ended on January 10, 2019.
 (3)The National Assembly of Venezuela approved a resolution on January 15, 2019, that terminated Nicolás Maduro’s authority as the President of Venezuela.
 (4)On January 23, 2019, the President of the National Assembly of Venezuela was sworn in as the Interim President of Venezuela.
 (5)The United States Government, the Governments of Albania, Andorra, Argentina, Australia, Austria, Bahamas, Belgium, Brazil, Bulgaria, Canada, Chile, Colombia, Costa Rica, Croatia, Cyprus, Czech Republic, Denmark, Dominican Republic, Ecuador, Estonia, Finland, France, Georgia, Germany, Guatemala, Haiti, Honduras, Iceland, Ireland, Israel, Japan, Kosovo, Latvia, Lithuania, Luxembourg, North Macedonia, Malta, Montenegro, Morocco, Netherlands, Panama, Paraguay, Peru, Poland, Portugal, Romania, South Korea, Spain, Sweden, Switzerland, Ukraine, and the United Kingdom, the Secretary General of the Organization of American States, and the European Parliament have all recognized National Assembly President Juan Guaidó as the Interim President of Venezuela.
 (b)Sense of CongressIt is the sense of Congress— (1)to support the decisions by the United States Government, more than 50 governments around the world, the Secretary General of the Organization of American States, and the European Parliament to recognize National Assembly President Juan Guaidó as the Interim President of Venezuela;
 (2)to encourage the Interim President of Venezuela to advance efforts to hold democratic presidential elections in the shortest possible period; and
 (3)that the Organization of American States, with support from the United States Government and partner governments, should provide diplomatic, technical, and financial support for a new presidential election in Venezuela that complies with international standards for a free, fair, and transparent electoral processes.
					102.Recognition of Venezuela’s democratically elected National Assembly
 (a)FindingsCongress finds that Venezuela’s unicameral National Assembly convened on January 6, 2016, following democratic elections that were held on December 6, 2015.
 (b)Sense of CongressIt is the sense of Congress that— (1)Venezuela’s democratically elected National Assembly is the only national level democratic institution remaining in the country; and
 (2)actions taken by the Maduro regime that require legislative approval, ratification, or concurrence, including the provision or refinancing of debts, should only be recognized as legitimate by the United States and the international community if such legislative actions are authorized by the democratically elected National Assembly of the Bolivarian Republic of Venezuela.
 (c)PolicyIt is the policy of the United States to recognize the democratically elected National Assembly of Venezuela as the only legitimate national legislative body in Venezuela.
 (d)Assistance to Venezuela’s National AssemblyThe Secretary of State, in coordination with the Administrator of the United States Agency for International Development, shall prioritize efforts to provide technical assistance to support the democratically elected National Assembly of Venezuela in accordance with section 406.
				103.Advancing a negotiated solution to Venezuela’s crisis
 (a)Sense of CongressIt is the sense of Congress that— (1)direct, credible negotiations led by the Interim President of Venezuela and members of Venezuela’s democratically elected National Assembly—
 (A)are supported by stakeholders in the international community that have recognized the Interim President of Venezuela;
 (B)include the input and interests of Venezuelan civil society; and
 (C)represent the best opportunity to reach a solution to the Venezuelan crisis that includes—
 (i)holding a new presidential election that complies with international standards for a free, fair, and transparent electoral process;
 (ii)ending Nicolás Maduro’s usurpation of presidential authorities; (iii)restoring democracy and the rule of law;
 (iv)freeing political prisoners; and (v)facilitating the delivery of humanitarian aid;
 (2)dialogue between the Maduro regime and political opposition that commenced in October 2017, and were supported by the Governments of Mexico, of Chile, of Bolivia, and of Nicaragua, did not result in an agreement because the Maduro regime failed to credibly participate in the process; and
 (3)negotiations between the Maduro regime and political opposition that commenced in October 2016, and were supported by the Vatican, did not result in an agreement because the Maduro regime failed to credibly participate in the process.
 (b)PolicyIt is the policy of the United States to support diplomatic engagement in order to advance a negotiated and peaceful solution to Venezuela’s political, economic, and humanitarian crisis that is described in subsection (a)(1).
				IIHumanitarian Relief for Venezuela
			201.Humanitarian relief for the Venezuelan people
 (a)Sense of CongressIt is the sense of Congress that— (1)the United States Government should expand efforts to peacefully address Venezuela’s humanitarian crisis; and
 (2)humanitarian assistance— (A)should be provided directly to the people of Venezuela; and
 (B)should not be passed through the control or distribution mechanisms of the Maduro regime.
 (b)In generalThe Secretary of State, in coordination with the Administrator of the United States Agency for International Development, shall work through international and nongovernmental organizations to provide humanitarian assistance to individuals and communities in Venezuela, including—
 (1)public health commodities to Venezuelan health facilities and services, including medicines on the World Health Organization’s Model List of Essential Medicines and basic medical supplies and equipment;
 (2)the basic food commodities and nutritional supplements needed to address growing malnutrition and improve food security for the people of Venezuela, with a specific emphasis on the most vulnerable populations; and
 (3)technical assistance to ensure that health and food commodities are appropriately selected, procured, and distributed.
					(c)Strategy requirement
 (1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of State, in coordination with the Administrator of the United States Agency for International Development shall submit a strategy for carrying out the activities described in subsection (b) to—
 (A)the Committee on Foreign Relations of the Senate; (B)the Committee on Appropriations of the Senate;
 (C)the Committee on Foreign Affairs of the House of Representatives; and (D)the Committee on Appropriations of the House of Representatives.
 (2)Additional elementsThe strategy required under paragraph (1) shall be based on independent assessments of the humanitarian crisis in Venezuela, including assessments by nongovernmental organizations and the United Nations humanitarian agencies listed in section 204(a).
					(d)Authorization of appropriations
 (1)In generalThere is authorized to be appropriated to the Secretary of State $200,000,000 for fiscal year 2019 to carry out the activities set forth in subsection (b) in accordance with this section.
					(2)Notification requirement
 (A)In generalExcept as provided under subparagraph (B), amounts appropriated or otherwise made available pursuant to paragraph (1) may not be obligated until 15 days after the date on which the President provides notice to the committees listed in subsection (c)(1) of the intent to obligate such funds.
						(B)Waiver
 (i)In generalThe Secretary of State may waive the requirement under subparagraph (A) if the Secretary of State determines that such requirement would pose a substantial risk to human health or welfare.
 (ii)Notification requirementIf a waiver is invoked under clause (i), the President shall notify the committees listed in subsection (c)(1) of the intention to obligate funds under this section as early as practicable, but not later than 3 days after taking the action to which such notification requirement was applicable in the context of the circumstances necessitating such waiver.
							202.Humanitarian assistance to Venezuelans in neighboring countries
 (a)In generalThe Secretary of State, in coordination with the Administrator of the United States Agency for International Development, shall work through international and nongovernmental organizations to provide Venezuelans in neighboring countries with humanitarian aid, such as—
 (1)urgently needed health and nutritional assistance, including logistical and technical assistance to hospitals and health centers in affected communities;
 (2)food assistance for vulnerable individuals, including assistance to improve food security for affected communities; and
 (3)hygiene supplies and sanitation services. (b)Additional elementsThe assistance described in subsection (a)—
 (1)may be provided— (A)directly to Venezuelans in neighboring countries; or
 (B)indirectly through the communities in which the Venezuelans reside; and
 (2)should focus on the most vulnerable Venezuelans in neighboring countries. (c)Strategy requirementThe strategy required under section 201(c) shall include a strategy for carrying out the activities described in subsection (a).
				(d)Authorization of appropriations
 (1)In generalThere is authorized to be appropriated to the Secretary of State $200,000,000 for fiscal year 2019 to carry out the activities set forth in subsection (a) in accordance with this section.
					(2)Notification requirement
 (A)In generalExcept as provided under subparagraph (B), amounts appropriated or otherwise made available pursuant to paragraph (1) may not be obligated until 15 days after the date on which the President provides notice to the committees listed in section 201(c)(1) of the intent to obligate such funds.
						(B)Waiver
 (i)In generalThe Secretary of State may waive the requirement under subparagraph (A) if the Secretary determines that such requirement would pose a substantial risk to human health or welfare.
 (ii)Notification requirementIf a waiver is invoked under clause (i), the President shall notify the committees listed in section 201(c)(1) of the intention to obligate funds under this section as early as practicable, but not later than 3 days after taking the action to which such notification requirement was applicable in the context of the circumstances necessitating such waiver.
							203.Requirement for strategy to coordinate international humanitarian assistance
 (a)StrategyThe strategy required under section 201(c) shall include a multiyear strategy that— (1)describes United States diplomatic efforts to ensure support from international donors, including regional partners in Latin America and the Caribbean, for the provision of humanitarian assistance to the people of Venezuela;
 (2)identifies governments that are willing to provide financial and technical assistance for the provision of such humanitarian assistance to the people of Venezuela and a description of such assistance; and
 (3)identifies the financial and technical assistance to be provided by multilateral institutions, including the United Nations humanitarian agencies listed in section 104(a), the Pan American Health Organization, the Inter-American Development Bank, and the World Bank, and a description of such assistance.
 (b)Diplomatic engagementThe Secretary of State, in consultation with the Administrator of the United States Agency for International Development, shall work with relevant foreign governments and multilateral organizations to coordinate a donors summit and carry out diplomatic engagement to advance the strategy described in subsection (a).
				204.Support for efforts at the United Nations on the humanitarian crisis in Ven­e­zu­ela
 (a)Sense of CongressIt is the sense of Congress that the United Nations humanitarian agencies, including the Office for the Coordination of Humanitarian Affairs, the World Health Organization, the Pan American Health Organization, the Food and Agriculture Organization, UNICEF, and the United Nations High Commissioner for Refugees, should conduct and publish independent assessments regarding—
 (1)the extent and impact of the shortages of food, medicine, and medical supplies in Venezuela; (2)basic health indicators in Venezuela, such as maternal and child mortality rates and the prevalence and treatment of communicable diseases; and
 (3)the efforts needed to resolve the shortages identified in paragraph (1) and to improve the health indicators referred to in paragraph (2).
 (b)Initial effortsThe President shall instruct the Permanent Representative of the United States to the United Nations to use the voice and vote of the United States in the United Nations Security Council to secure the necessary votes—
 (1)to place the humanitarian and political crisis in Venezuela on the United Nations Security Council’s Programme of Work; and
 (2)to secure a Presidential Statement from the President of the United Nations Security Council urging the Maduro regime—
 (A)to allow the delivery of humanitarian relief; and
 (B)to lift bureaucratic impediments or any other obstacles preventing independent nongovernmental organizations from providing the proper assistance to the people of Venezuela without any interference by the Maduro regime.
 (c)United Nations Humanitarian CoordinatorThe President shall instruct the Permanent Representative to the United Nations to use the voice and influence of the United States to advance the appointment of a United Nations Humanitarian Coordinator for Venezuela to lead and coordinate the efforts of humanitarian organizations in a manner that contributes to Venezuela’s long-term recovery.
				(d)Additional efforts
 (1)In generalIf the Maduro regime refuses to allow the delivery of humanitarian relief and to lift bureaucratic impediments and any other obstacles described in subsection (b)(2)(B), the President, beginning not later than 30 days after the conclusion of the efforts of the United Nations described in such subsection, shall instruct the Permanent Representative of the United States to the United Nations to use the voice and vote of the United States to secure the adoption of a resolution described in paragraph (2).
 (2)Resolution describedThe resolution described in this paragraph is a Resolution of the United Nations Security Council that—
 (A)requires the Maduro regime to promptly allow safe and unhindered access for humanitarian agencies and their implementing partners, including possible support from neighboring countries; and
 (B)calls on the Maduro regime— (i)to allow the delivery of food and medicine to the people of Venezuela;
 (ii)to end human rights violations against the people of Venezuela; (iii)to agree to free, fair, and transparent elections with credible international observers;
 (iv)to cease violence against the people of Venezuela; and (v)to release all political prisoners held by the Maduro regime.
							205.Sanctions exceptions for humanitarian assistance
 (a)DefinitionsIn this section: (1)Agricultural commodityThe term agricultural commodity has the meaning given that term in section 102 of the Agricultural Trade Act of 1978 (7 U.S.C. 5602).
 (2)Medical deviceThe term medical device has the meaning given the term device in section 201 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 321). (3)MedicineThe term medicine has the meaning given the term drug in section 201 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 321).
 (b)In generalAny transaction for the sale of agricultural commodities, food, medicine, or medical devices to Venezuela or for the provision of humanitarian assistance to the people of Venezuela, and any transaction that is incidental or necessary to any such transaction, regardless of whether the transactions or provision of humanitarian assistance originate in, or have a connection to, the United States, shall be exempt from United States sanctions, including sanctions described in—
 (1)sections 603, 605, 606, 608, and 701; (2)the Venezuela Defense of Human Rights and Civil Society Act of 2014 (Public Law 113–278); or
 (3)Executive Orders 13692, 13808, 13827, 13835, 13850, and 13857. IIIAddressing Regime Cohesion 301.Classified report on declining cohesion inside the Venezuelan military and the Maduro regime (a)Reporting requirementNot later than 30 days after the date of the enactment of this Act, the Secretary of State, acting through the Bureau of Intelligence and Research, and in coordination with the Director of National Intelligence, shall submit a classified report to the appropriate congressional committees that assesses the declining cohesion inside the Venezuelan military and security forces and the Maduro regime.
 (b)Additional elementsThe report submitted under subsection (a) shall— (1)identify senior members of the Venezuelan military and the Maduro regime, including generals, admirals, cabinet ministers, deputy cabinet ministers, and the heads of intelligence agencies, whose loyalty to Nicolás Maduro is declining;
 (2)describe the factors that would accelerate the decision making of individuals identified in paragraph (1)—
 (A)to break with the Maduro regime; and (B)to recognize the Interim President of Venezuela and his government; and
 (3)assess and detail the massive number of desertions and defections that have occurred at the officer and enlisted levels inside the Venezuelan military and security forces.
 (c)Appropriate congressional committeesIn this section, the term appropriate congressional committees means— (1)the Committee on Foreign Relations of the Senate;
 (2)the Select Committee on Intelligence of the Senate; (3)the Committee on Foreign Affairs of the House of Representatives; and
 (4)the Permanent Select Committee on Intelligence of the House of Representatives. 302.Additional restrictions on visas (a)In generalThe Secretary of State shall impose the visa restrictions described in subsection (c) on any current or former official of the Maduro regime, or any foreign person acting on behalf of such regime, who the Secretary determines—
 (1)is responsible for, is complicit in, is responsible for ordering, controlling, or otherwise directing, or is knowingly participating in (directly or indirectly) any activity in or in relation to Venezuela, on or after January 23, 2019, that undermines or threatens the integrity of—
 (A)the democratically elected National Assembly of Venezuela; or (B)the President of such National Assembly, while serving as Interim President of Venezuela, or the government officials under the supervision of such President;
 (2)is the spouse or child of a foreign person described in paragraph (1); or (3)is the spouse or child of a foreign person described or identified under—
 (A)section 5(a) of the Venezuela Defense of Human Rights and Civil Society Act of 2014 (Public Law 113–278), as amended by section 603 of this Act;
 (B)section 804(b) of the Foreign Narcotics Kingpin Designation Act (21 U.S.C. 1903(b)); or (C)Executive Orders 13692 (50 U.S.C. 1701 note) and 13850.
 (b)Removal from visa revocation listIf a person described in subsection (a)(1) or in subparagraphs (A) through (C) of subsection (a)(3) publicly recognizes and pledges supports for the Interim President of Venezuela and the government officials supervised by such Interim President, any family members of such person who were subject to visa restrictions pursuant to paragraph (2) or (3) of such subsection shall no longer be subject to such visa restrictions.
				(c)Visa restrictions described
 (1)Exclusion from the United States and revocation of visa or other documentationSubject to paragraph (2) and subsection (b), an alien described in subsection (a)— (A)is inadmissible to the United States;
 (B)is ineligible to receive a visa or other documentation authorizing entry into the United States; (C)is otherwise ineligible to be admitted or paroled into the United States or to receive any benefit under the Immigration and Nationality Act (8 U.S.C. 1101 et seq.); and
 (D)shall, in accordance with section 221(i) of the Immigration and Nationality Act (8 U.S.C. 1201(i)), have his or her visa or other documentation revoked, regardless of when the visa or other documentation was issued.
 (2)Exception to comply with United Nations headquarters agreementSanctions under paragraph (1) shall not apply to an alien if admitting the alien into the United States is necessary to permit the United States to comply with the Agreement regarding the Headquarters of the United Nations, signed at Lake Success June 26, 1947, and entered into force November 21, 1947, between the United Nations and the United States, or other applicable international obligations.
 (d)RulemakingThe President shall issue such regulations, licenses, and orders as may be necessary to carry out this section.
				303.Waiver for sanctioned officials that recognize the Interim President of Venezuela
 (a)Removal from visa revocation listIf a person sanctioned under any of the provisions of law described in subsection (b) publicly recognizes and pledges supports for the Interim President of Venezuela and the government officials supervised by such Interim President, the person shall no longer be subject to such sanctions.
 (b)Sanctions describedThe sanctions described in this subsection are set forth in the following provisions of law: (1)(A)Paragraphs (3) and (4) of section 5(a) of the Venezuela Defense of Human Rights and Civil Society Act of 2014 (Public Law 113–278), as amended by section 603 of this Act.
 (B)Paragraph (5) of section 5(a) of such Act, to the extent such paragraph relates to the sanctions described in paragraph (3) or (4) of such subsection.
 (2)(A)Clauses (1) and (4) of section 1(a)(ii)(A) of Executive Order 13692 (50 U.S.C. 1701 note). (B)Subparagraph (D)(2) of section 1(a)(ii) of such Executive Order, to the extent such subparagraph relates to the provisions of law cited in subparagraph (A).
 (3)(A)Section 1(a)(ii) of Executive Order 13850. (B)Paragraph (iii) of section 1(a) of such Executive Order, to the extent such paragraph relates to the provision of law cited in subparagraph (A).
 (c)RulemakingThe President shall issue such regulations, licenses, and orders as may be necessary to carry out this section.
				IVRestoring Democracy and Addressing the Political Crisis in Venezuela
			401.Special Envoy for Venezuela and Task Force on Venezuela
 (a)DesignationNot later than 30 days after the date of the enactment of this Act, the Secretary of State shall designate a Special Envoy for Venezuela (referred to in this section as the Special Envoy), who shall—
 (1)have the rank and status of ambassador; and (2)report directly to the Secretary of State.
 (b)DutiesThe Special Envoy shall— (1)coordinate United States policy towards Venezuela between relevant departments and agencies, including the Department of State, the Department of the Treasury, the Department of Justice, the Department of Defense, the United States Agency for International Development, and the intelligence community;
 (2)develop and conduct oversight of United States programs and operations related to Venezuela, including humanitarian assistance, support for regional migration systems, and assistance to democratic actors and independent civil society in Venezuela;
 (3)advance efforts— (A)to recover the assets described in section 502(a)(2) that were stolen from the Venezuelan people; and
 (B)to coordinate sanctions with the United States partners referred to in section 601; (4)engage and coordinate policy matters related to Venezuela with the international community, including the Organization of American States, the United Nations and its agencies, the Lima Group, the European Union, and other governments and organizations with interest in Venezuela;
 (5)engage and coordinate with actors supporting the restoration of democracy in Venezuela, including the Venezuelan diaspora and the democratic political opposition in Venezuela; and
 (6)communicate and coordinate engagement with the Maduro regime. (c)AuthorizationNotwithstanding any other provision of law, the Special Envoy is authorized to directly engage with the Maduro regime and its officers.
				(d)Task Force on Venezuela
 (1)EstablishmentThere is established an interagency task force, to be known as the Task Force on Venezuela (referred to in this subsection as the Task Force. (2)MissionThe primary mission of the Task Force is to support the Special Envoy in the exercise of the duties described in subsection (b).
 (3)CompositionThe Task Force shall include representatives of, or liaison officers from, the Department of State, the Department of the Treasury, the Department of Justice, the Department of Defense, the United States Agency for International Development, and the Central Intelligence Agency. Members of the Task Force shall be selected from among existing employees of their respective departments.
 (e)Monthly consultationNot later than 30 days after being designated under subsection (a), and every 30 days thereafter, the Special Envoy shall brief and consult with—
 (1)the Committee on Foreign Relations of the Senate; (2)the Committee on Appropriations of the Senate;
 (3)the Committee on Foreign Affairs of the House of Representatives; and (4)the Committee on Appropriations of the House of Representatives.
					402.Support for the Lima Group
 (a)FindingsCongress makes the following findings: (1)The Lima Group is a diplomatic bloc whose members include Argentina, Brazil, Canada, Chile, Colombia, Costa Rica, Guatemala, Guyana, Honduras, Panama, Paraguay, Peru, and Saint Lucia.
 (2)The Lima Group— (A)has recognized National Assembly President Juan Guaidó as the Interim President of Venezuela;
 (B)has reaffirmed the authority of the democratically elected National Assembly of Venezuela; (C)has stated that it does not recognize the legitimacy of Nicolás Maduro’s tenure in office beyond January 10, 2019;
 (D)has stated that it does not recognize the legitimacy of Venezuela’s May 20, 2018, presidential election as it did not comply with international standards for a democratic, free, fair, and transparent process;
 (E)has called on Nicolás Maduro to provisionally transfer executive powers to the National Assembly of Venezuela until new democratic elections are held;
 (F)has condemned the rupture of the democratic order in Venezuela; (G)has called on the Maduro regime to accept humanitarian assistance in order to address the country’s growing economic crisis; and
 (H)reiterated its conviction that the transition to democracy must be conducted by Venezuelans themselves, peacefully and within the framework of the Constitution and international law, supported by political and diplomatic means, without the use of force..
 (b)Sense of CongressIt is the sense of Congress that the Secretary of State should conduct diplomatic engagement in support of efforts by the Lima Group to restore democracy and the rule of law in Venezuela and facilitate the delivery of humanitarian assistance for the Venezuelan people.
				403.Accountability for  crimes against humanity
 (a)FindingsCongress makes the following findings: (1)On July 25, 2017, the Secretary General of the Organization of American States stated the systematic attack against the civilian population [of Venezuela] includes murders, imprisonment and torture, and it is evident in the eyes of the international community that we are in the presence of crimes against humanity..
 (2)On September 11, 2017, the United Nations High Commissioner for Human Rights stated that Venezuelan security forces may have committed crimes against humanity against protesters and called for a credible international investigation.
 (3)A November 29, 2017, report by Human Rights Watch documented that Venezuelan security forces had used extreme and, at times, lethal forces against protesters and, once detained, subjected them to abuses ranging from severe beatings to torture involving electric shocks, asphyxiation, and other techniques.
 (4)On February 8, 2018, the Prosecutor of the International Criminal Court opened a preliminary examination of the situation in Venezuela as it relates to Venezuelan security forces using excessive force against civilians and the political opposition.
 (5)On May 29, 2018, a panel of independent international experts convened by the Secretary General of the Organization of American States found that there are reasonable grounds that satisfy the standard of proof required by Article 53 of the Rome Statute for considering that acts to which the civilian population of Venezuela was subjected … constitute crimes against humanity.
 (b)Sense of CongressIt is the sense of Congress that the Secretary of State should conduct robust diplomatic engagement in support of efforts in Venezuela, and on the part of the international community, to ensure accountability for possible crimes against humanity and other violations of international humanitarian law and violations and abuses of human rights.
 (c)ReportNot later than 90 days after the date of the enactment of this Act, the Secretary of State shall submit a report to Congress that—
 (1)evaluates the degree to which the Maduro regime and its officials, including members of the Venezuelan security force, have engaged in actions that constitute crimes against humanity and violations of internationally recognized humanitarian rights; and
 (2)provides options for holding accountable the perpetrators identified under paragraph (1). 404.Upholding the Organization of American States Inter-American Democratic Charter (a)FindingsCongress makes the following findings:
 (1)Article 1 of the Inter-American Democratic Charter, which was adopted by the Organization of American States in Lima on September 11, 2001, states: The peoples of the Americas have a right to democracy and their governments have an obligation to promote and defend it..
 (2)Article 19 of the Inter-American Democratic Charter states an unconstitutional interruption of the democratic order or an unconstitutional alteration of the constitutional regime that seriously impairs the democratic order in a member state, constitutes, while it persists, an insurmountable obstacle to its government’s participation in sessions of the General Assembly … and other bodies of the Organization..
 (3)Article 20 of the Inter-American Democratic Charter states the following: (A)In the event of an unconstitutional alteration of the constitutional regime that seriously impairs the democratic order in a member state, any member state or the Secretary General may request the immediate convocation of the Permanent Council to undertake a collective assessment of the situation and to take such decisions as it deems appropriate..
 (B)The Permanent Council, depending on the situation, may undertake the necessary diplomatic initiatives, including good offices, to foster the restoration of democracy..
 (4)Article 21 of the Inter-American Democratic Charter states When the special session of the General Assembly determines that there has been an unconstitutional interruption of the democratic order of a member state, and that diplomatic initiatives have failed, the special session shall take the decision to suspend said member state..
 (b)Sense of CongressIt is the sense of Congress that— (1)Nicolás Maduro and the Supreme Tribunal of Justice of Venezuela have carried out systematic efforts to undermine, block, and circumvent the authorities and responsibilities of the Venezuelan National Assembly, as mandated in the Constitution of the Bolivarian Republic of Venezuela;
 (2)the electoral process convened by the National Electoral Council of Venezuela on May 20, 2018 was not democratic, free, fair, or transparent;
 (3)Nicolás Maduro’s attempt to inaugurate himself for a second term in office on January 10, 2019, was not legitimate;
 (4)such events constitute an unconstitutional alteration of the constitutional regime that seriously impairs the democratic order in Venezuela; and
 (5)the Secretary of State, working through the United States Permanent Representative to the Organization of American States, should take additional steps to support ongoing efforts by the Secretary General—
 (A)to invoke the Inter-American Democratic Charter; and (B)to promote diplomatic initiatives to foster the restoration of Venezuelan democracy.
						405.Support for international election observation and democratic civil society
 (a)In generalThe Secretary of State, in coordination with the Administrator of the United States Agency for International Development—
 (1)shall work with the Organization of American States to ensure credible international observation of future elections in Venezuela that contributes to free, fair, and transparent democratic electoral processes; and
 (2)shall work through nongovernmental organizations— (A)to strengthen democratic governance and institutions, including the democratically elected National Assembly of Venezuela;
 (B)to defend internationally recognized human rights for the people of Venezuela, including support for efforts to document crimes against humanity and violations of human rights;
 (C)to support the efforts of independent media outlets to broadcast, distribute, and share information beyond the limited channels made available by the Maduro regime; and
 (D)to combat corruption and improve the transparency and accountability of institutions that are part of the Maduro regime.
 (b)Voice and vote at the Organization of American StatesThe Secretary of State, acting through the United States Permanent Representative to the Organization of American States, should advocate and build diplomatic support for sending an election observation mission to Venezuela to ensure that democratic electoral processes are organized and carried out in a free, fair, and transparent manner.
 (c)Strategy requirementNot later than 180 days after the date of the enactment of this Act, the Secretary of State, in coordination with the Administrator of the United States Agency for International Development, shall submit a strategy to carry out the activities described in subsection (a) to—
 (1)the Committee on Foreign Relations of the Senate; (2)the Committee on Appropriations of the Senate;
 (3)the Committee on Foreign Affairs of the House of Representatives; and (4)the Committee on Appropriations of the House of Representatives.
					(d)Authorization of appropriations
 (1)In generalThere are authorized to be appropriated to the Secretary of State for fiscal year 2019— (A)$500,000 to carry out the activities described in subsection (a)(1); and
 (B)$14,500,000 to carry out the activities described in subsection (a)(2). (2)Notification requirement (A)In generalExcept as provided under subparagraph (B), amounts appropriated or otherwise made available pursuant to paragraph (1) may not be obligated until 15 days after the date on which the President provides notice to the committees listed in subsection (c) of intent to obligate such funds.
						(B)Waiver
 (i)In generalThe Secretary of State may waive the notification requirement under subparagraph (A) if the Secretary determines that such waiver is in the national security interest of the United States.
 (ii)Notification requirementIf a waiver is invoked under clause (i), the Secretary of State shall notify the committees listed in subsection (c) of the intention to obligate funds under this section as early as practicable, but not later than 3 days after taking the action to which such notification requirement was applicable in the context of the circumstances necessitating such waiver.
							VSupporting the Reconstruction of Ven­e­zu­ela
			501.Engaging international financial institutions to advance the reconstruction of Venezuela’s economy
			 and energy infrastructure
 (a)In generalThe President shall engage the International Monetary Fund and the Multilateral Development Banks to create a framework for the economic reconstruction of Venezuela, contingent upon the restoration of democracy and the rule of law in the country.
 (b)Additional elementsThe framework created under subsection (a) should include policy proposals— (1)to provide Venezuelans with humanitarian assistance, poverty alleviation, and a social safety net;
 (2)to advance debt restructuring and debt sustainability measures; (3)to restore the production and efficient management of Venezuela’s oil industry, including rebuilding energy infrastructure;
 (4)to eliminate price controls and market distorting subsidies in the Venezuelan economy; and (5)to address hyperinflation in Venezuela.
 (c)ConsultationIn creating the framework under subsection (a), the President shall consult with relevant stakeholders in the humanitarian (including international and nongovernmental organizations), financial, and energy sectors.
 (d)Sense of CongressIt is the sense of Congress that any effort to conduct debt restructuring should— (1)include discussions with China, which is Venezuela’s biggest creditor; and
 (2)appropriately account for China’s and Russia’s high-risk lending to Venezuela. (e)CertificationThe President may not support lending or financing for Venezuela from the International Monetary Fund and the Multilateral Development Banks until the Secretary of State submits a report to the Committee on Foreign Relations of the Senate and Committee on Foreign Affairs of the House of Representatives certifying that any such lending or financing—
 (1)would be managed by the Interim President of Venezuela or a new, democratically elected President; (2)would not be used to repay external creditors who are not members of the Group of Seven unless such payments are essential to the restoration of economic stability and democracy in Venezuela; and
 (3)would not benefit the Maduro regime. 502.Recovering assets stolen from the Venezuelan people (a)FindingsCongress makes the following findings:
 (1)Venezuela ranked 169th out of 180 countries in Transparency International’s Corruption Perception Index 2017.
 (2)In March 2015, the Department of the Treasury’s Financial Crimes Enforcement Network determined that approximately $2,000,000,000 had been siphoned from Venezuela’s public oil company, Petróleos de Venezuela, S.A., in conjunction with its designation of the Banca Privada d’Andorra as a Foreign Financial Institution of Primary Money Laundering Concern.
 (b)In generalThe Secretary of State, in coordination with the Secretary of the Treasury and the Attorney General, shall advance a coordinated international effort—
 (1)to carry out special financial investigations to identify and track assets taken from the people and institutions of Venezuela through theft, corruption, money laundering, or other illicit means; and
 (2)work with foreign governments— (A)to share financial investigations intelligence, as appropriate;
 (B)to block the assets identified pursuant to paragraph (1); and (C)to advance necessary civil forfeiture litigation, including providing technical assistance to help governments establish the necessary legal framework to carry out asset forfeitures.
 (c)Additional elementsThe coordinated international effort described in subsection (b) shall— (1)include input from—
 (A)the Office of Foreign Assets Control of the Department of the Treasury; (B)the Financial Crimes Enforcement Network of the Department of the Treasury; and
 (C)the Money Laundering and Asset Recovery Section of the Department of Justice; (2)identify appropriate steps to advance necessary civil forfeiture litigation in the United States;
 (3)include an assessment of whether the United States or another member of the international community should establish a managed fund to hold the assets identified pursuant to subsection (b)(1) that could be returned to a future democratic government in Venezuela; and
 (4)include recommendations for new legislative and regulatory measures in the United States that would be needed to establish and manage the fund described in paragraph (3).
 (d)Strategy requirementNot later than 180 days after the date of the enactment of this Act, the Secretary of State shall submit a strategy for carrying out the activities described in subsection (b) to—
 (1)the Committee on Foreign Relations of the Senate; (2)the Committee on Banking, Housing, and Urban Affairs of the Senate;
 (3)the Committee on the Judiciary of the Senate; (4)the Committee on Foreign Affairs of the House of Representatives;
 (5)the Committee on Financial Services of the House of Representatives; and (6)the Committee on the Judiciary of the House of Representatives.
					VIRestoring the Rule of Law in Venezuela
			601.Developing and implementing a coordinated sanctions strategy with partners in the Western
			 Hemisphere and the European Union
 (a)Strengthening sanctions capacity in Latin America and the CaribbeanThe Secretary of State, working through the Assistant Secretary of State for International Narcotics and Law Enforcement Affairs and the Assistant Secretary of State for Economic and Business Affairs, and in consultation with the Secretary of the Treasury, shall provide technical assistance to partner governments in Latin America and the Caribbean to assist such governments in establishing the legislative and regulatory frameworks needed to impose targeted sanctions on officials of the Maduro regime who—
 (1)are responsible for human rights abuses; (2)have engaged in public corruption; or
 (3)are undermining democratic institutions and processes in Venezuela. (b)Coordinating international sanctionsThe Secretary of State, in consultation with the Secretary of the Treasury, shall engage in diplomatic efforts with partner governments, including the Government of Canada, governments in the European Union, and governments in Latin America and the Caribbean, to impose targeted sanctions on the officials described in subsection (a).
 (c)Strategy requirementNot later than 90 days after the date of the enactment of this Act, the Secretary of State, in consultation with the Secretary of the Treasury, shall submit a strategy for carrying out the activities described in subsection (a) to—
 (1)the Committee on Foreign Relations of the Senate; (2)the Committee on Appropriations of the Senate;
 (3)the Committee on Foreign Affairs of the House of Representatives; and (4)the Committee on Appropriations of the House of Representatives.
					(d)Authorization of appropriations
 (1)In generalThere is authorized to be appropriated, to the Department of State, $3,000,000 for fiscal year 2019 to carry out the activities set forth in subsection (a) in accordance with this section.
					(2)Notification requirement
 (A)In generalExcept as provided under subparagraph (B), amounts appropriated or otherwise made available pursuant to paragraph (1) may not be obligated until 15 days after the date on which the President provides notice to the committees listed in subsection (c) of the intent to obligate such funds.
						(B)Waiver
 (i)In generalThe Secretary of State may waive the requirement under subparagraph (A) if the Secretary of State determines that such waiver is in the national security interest of the United States.
 (ii)Notification requirementIf a waiver is invoked under clause (i), the President shall notify the committees listed in subsection (c) of the intention to obligate funds under this section as early as practicable, but not later than 3 days after taking the action to which such notification requirement was applicable in the context of the circumstances necessitating such waiver.
							602.Classified briefing on the involvement of Venezuelan officials in corruption and 
illicit narcotics trafficking
 (a)Briefing requirementNot later than 90 days after the date of the enactment of this Act, the Secretary of State, acting through the Bureau of Intelligence and Research, and in coordination with the Director of National Intelligence, shall brief the appropriate congressional committees on the involvement of senior officials of the Maduro regime, including members of the National Electoral Council, the judicial system, and the Venezuelan security forces, in illicit narcotics trafficking and acts of corruption in Venezuela.
 (b)Additional elementsThe briefing provided under subsection (a) shall— (1)describe how the acts of corruption described in the report pose challenges for United States national security and impact the rule of law and democratic governance in countries of the Western Hemisphere;
 (2)identify individuals that frustrate the ability of the United States to combat illicit narcotics trafficking;
 (3)include an assessment of the relationship between individuals identified under subsection (a) and Nicolás Maduro or members of his cabinet; and
 (4)include input from the Drug Enforcement Administration, the Office of Foreign Assets Control, and the Financial Crimes Enforcement Network.
 (c)Appropriate congressional committeesIn this section, the term appropriate congressional committees means— (1)the Committee on Foreign Relations of the Senate;
 (2)the Select Committee on Intelligence of the Senate; (3)the Committee on Foreign Affairs of the House of Representatives; and
 (4)the Permanent Select Committee on Intelligence of the House of Representatives. 603.Sanctions on persons responsible for public corruption and undermining democratic governance (a)FindingExecutive Order 13692 (50 U.S.C. 1701 note), which was signed on March 8, 2015, established sanctions against individuals responsible for undermining democratic processes and institutions and involved in acts of public corruption that were not included in the Venezuela Defense of Human Rights and Civil Society Act of 2014 (Public Law 113–278).
 (b)SanctionsSection 5(a) of the Venezuela Defense of Human Rights and Civil Society Act of 2014 (Public Law 113–278) is amended—
 (1)in the matter preceding paragraph (1)— (A)by striking Government of Venezuela and inserting Maduro regime (as defined in section 4 of the Venezuela Emergency Relief, Democracy Assistance, and Development Act of 2019); and
 (B)by striking that Government and inserting that regime; (2)in paragraph (2), by striking or at the end;
 (3)by redesignating paragraph (3) as paragraph (5); (4)by inserting after paragraph (2) the following:
						
 (3)is responsible for, or complicit in, ordering, controlling, or otherwise directing, significant actions or policies that undermine democratic processes or institutions;
 (4)is a government official, or a senior associate of such an official, that is responsible for, or complicit in, ordering, controlling, or otherwise directing, acts of significant corruption, including the expropriation of private or public assets for personal gain, corruption related to government contracts or the extraction of natural resources, bribery, or the facilitation or transfer of the proceeds of corruption to foreign jurisdictions; or; and
 (5)in paragraph (5), as redesignated, by striking paragraph (1) or (2) and inserting paragraph (1), (2), (3), or (4). 604.Public information about sanctioned officials (a)In generalNot later than 90 days after the date of the enactment of this Act, and every 180 days thereafter, except as provided in subsection (c), the Secretary of Treasury, in consultation with the Secretary of State, shall submit a report to Congress that describes the total assessed value of blocked assets of Venezuelans designated under sanctions authorized under—
 (1)the Foreign Narcotics Kingpin Designation Act (title VIII of Public Law 106–120; 21 U.S.C. 1901 et seq.);
 (2)the Venezuela Defense of Human Rights and Civil Society Act of 2014 (Public Law 113–278), as amended by section 603 of this Act; or
 (3)Executive Orders 13692 (50 U.S.C. 1701 note) and 13850. (b)Additional elementsReports submitted under subsection (a) should provide descriptions of specific cases that are most representative of the endemic corruption and illicit financial activities occurring in Venezuela.
 (c)Subsequent reportsThe Secretary of Treasury is not required to submit an updated report to Congress under subsection (a) unless, since the submission of the preceding report—
 (1)there has been meaningful change in the value of blocked assets; or (2)additional individuals have been targeted for sanctions under the authorities listed in subsection (a).
 (d)BriefingsIf the Secretary of Treasury exercises the exception described in subsection (c), the Secretary of the Treasury, or designee, shall immediately brief Congress regarding—
 (1)the decision to exercise the exception; and (2)information related to the value of blocked assets described in subsection (a).
 (e)FormReports required under this section shall be submitted in unclassified form, but may include a classified annex.
				605.Financial sanctions on Maduro regime debt
 (a)FindingExecutive Order 13808 (82 Fed. Reg. 41155), which was signed on August 24, 2017, established sanctions against the Maduro regime’s ability to issue public debt.
 (b)DefinitionsIn this section and in sections 606 and 608: (1)EntityThe term entity means a partnership, association, trust, joint venture, corporation, group, subgroup, or other organization.
 (2)PersonThe term person means an individual or entity. (3)United States personThe term United States person means any—
 (A)United States citizen; (B)alien lawfully admitted for permanent residence to the United States;
 (C)entity organized under the laws of the United States or any jurisdiction within the United States (including a foreign branch of any such entity); and
 (D)any person physically located in the United States. (c)In generalThe President may prohibit, in the United States or by a United States person—
 (1)any transaction related to, provision of financing for, or other dealing in— (A)debt instruments with a maturity of greater than 90 days issued by Petróleos de Venezuela, S.A., on or after the date of the enactment of this Act;
 (B)debt instruments with a maturity of greater than 30 days or equity issued by the Maduro regime on or after the date of the enactment of this Act, excluding debt instruments issued by Petróleos de Venezuela, S.A., that are not covered under subparagraph (A);
 (C)bonds issued by the Maduro regime before the date of the enactment of this Act; or (D)dividend payments or other distributions of profits to the Maduro regime from any entity owned or controlled, directly or indirectly, by the Maduro regime;
 (2)the direct or indirect purchase of securities from the Maduro regime, except for— (A)securities qualifying as debt instruments issued by Petróleos de Venezuela, S.A., on or after the date of the enactment of this Act that are not described in paragraph (1)(A); and
 (B)securities qualifying as debt instruments issued by the Maduro regime on or after the date of the enactment of this Act that are not described in paragraph (1)(B);
 (3)any transaction that evades or avoids, has the purpose of evading or avoiding, causes a violation of, or attempts to violate a prohibition under paragraph (1) or (2); and
 (4)any conspiracy to violate a prohibition under paragraph (1), (2), or (3). (d)Sense of CongressIt is the sense of Congress that the President should waive the prohibitions described in subsection (c) and in Executive Order 13808 if the related debt instruments, bonds, or securities have been approved or ratified by the democratically elected National Assembly of the Bolivarian Republic of Venezuela.
				(e)Implementation; penalties
 (1)ImplementationThe President may exercise all authorities described in sections 203 and 205 of the International Emergency Economic Powers Act (50 U.S.C. 1702 and 1704) to carry out this section.
 (2)PenaltiesA person that violates, attempts to violate, conspires to violate, or causes a violation of this section or any regulation, license, or order issued to carry out this section shall be subject to the penalties set forth in subsections (b) and (c) of section 206 of the International Emergency Economic Powers Act (50 U.S.C. 1705) to the same extent as a person that commits an unlawful act described in subsection (a) of that section.
					606.Additional financial sanctions on Maduro regime debt
 (a)FindingExecutive Order 13835 (83 Fed. Reg. 24001), which was signed on May 21, 2018, established additional sanctions against transactions involving the Maduro regime’s existing public debt.
 (b)ProhibitionThe President may prohibit a United States person or any person within the United States from— (1)purchasing any debt owed to the Maduro regime, including accounts receivable;
 (2)entering into any transaction related to any debt owed to the Maduro regime that is pledged as collateral after May 21, 2018, including accounts receivable; or
 (3)entering into any transaction involving the selling, transferring, assigning, or pledging as collateral by the Maduro regime of any equity interest in any entity in which the Maduro regime has a 50 percent or greater ownership interest.
 (c)Sense of CongressIt is the sense of Congress that the President should waive the prohibitions described in subsection (a) and in Executive Order 13835 if transactions involving related debt instruments, bonds, or securities have been approved or ratified by the democratically elected National Assembly of Venezuela.
 (d)EnforcementThe Secretary of the Treasury, in consultation with the Secretary of State, may promulgate such regulations as may be necessary to enforce the prohibition set forth in subsection (b).
				607.Expanding kingpin sanctions on narcotics trafficking and money laundering
 (a)FindingsCongress makes the following findings: (1)On February 13, 2017, the Department of the Treasury designated Venezuelan nationals Tareck El Aissami (the current Vice President of Venezuela) and Samark López Bello pursuant to the Foreign Narcotics Kingpin Designation Act (21 U.S.C. 1901 et seq.).
 (2)On May 7, 2018, the Department of the Treasury designated Venezuelan nationals Pedro Luis Martin, Walter Alexander del Nogal, and Mario Antonio Rodríguez pursuant to such Act.
					(b)Financial sanctions expansion
 (1)In generalThe Secretary of the Treasury, the Attorney General, the Secretary of State, the Secretary of Defense, and the Director of the Central Intelligence Agency shall expand investigations, intelligence collection, and analysis pursuant to the Foreign Narcotics Kingpin Designation Act (21 U.S.C. 1901 et seq.) to facilitate the identification and support the application of sanctions against—
 (A)significant foreign narcotics traffickers, their organizations and networks; and (B)the foreign persons who provide material, financial, or technological support to such traffickers, organizations, and networks.
 (2)TargetsThe efforts described in paragraph (1) shall specifically target— (A)senior members of the Maduro regime, including military officers, involved in narcotics trafficking and money laundering;
 (B)foreign narcotics traffickers and their organizations and networks that are operating in Venezuela; and
 (C)the foreign persons who provide material, financial, or technological support to such traffickers, organizations, and networks that are operating in Venezuela.
						608.Sanctions on the Maduro regime’s trade in gold
 (a)FindingExecutive Order 13850, which was signed on November 1, 2018, established sanctions against the gold sector of the Venezuelan economy.
 (b)Sanctions authorizedThe President, in consultation with the Secretary of the Treasury and the Secretary of State, may block and prohibit the transfer, payment, exportation, withdrawal, or other disposition of all property and interests in property of any person that operates in the gold sector of the Venezuelan economy if such property is in the United States, comes into the United States, or is or comes within the possession or control of any United States person.
				609.Concerns over PDVSA transactions with Rosneft
 (a)FindingsCongress makes the following findings: (1)In late 2016, Venezuelan state-owned oil company Petróleos de Venezuela, S.A. (referred to in this section as PDVSA), through a no compete transaction, secured a loan from Russian government-controlled oil company Rosneft, using 49.9 percent of PDVSA’s American subsidiary, CITGO Petroleum Corporation, including its assets in the United States, as collateral. As a result of this transaction, 100 percent of CITGO is held as collateral by PDVSA’s creditors.
 (2)CITGO, a wholly owned subsidiary of PDVSA, is engaged in interstate commerce and owns and controls critical energy infrastructure in 19 States of the United States, including an extensive network of pipelines, 48 terminals, and 3 refineries, with a combined oil refining capacity of 749,000 barrels per day. CITGO’s refinery in Lake Charles, Louisiana, is the sixth largest refinery in the United States.
 (3)The Department of the Treasury imposed sanctions on Rosneft, which is controlled by the Government of the Russian Federation, and its Executive Chairman, Igor Sechin, following Russia’s military invasion of Ukraine and its illegal annexation of Crimea in 2014.
 (4)The Department of Homeland Security has designated the energy sector as critical to United States infrastructure.
 (5)The growing economic crisis in Venezuela raises the probability that the Maduro regime and PDVSA will default on their international debt obligations, resulting in a scenario in which Rosneft could come into control of CITGO’s United States energy infrastructure holdings.
 (b)Sense of CongressIt is the sense of Congress that— (1)control of critical United States energy infrastructure by Rosneft, a Russian government-controlled entity currently under United States sanctions that is led by Igor Sechin, who is also under United States sanctions and is a close associate of Vladimir Putin, would pose a significant risk to United States national security and energy security; and
 (2)a default by PDVSA on its loan from Rosneft, resulting in Rosneft coming into possession of PDVSA’s United States CITGO assets, would warrant careful consideration by the Committee on Foreign Investment in the United States.
 (c)Preventing Rosneft from controlling United States energy infrastructureThe President shall take all necessary steps to prevent Rosneft from gaining control of critical United States energy infrastructure.
				(d)Security risk assessment
 (1)In generalThe Secretary of Homeland Security, in consultation with the Secretary of State, shall conduct an assessment of the security risks posed by Russian control of CITGO’s United States energy infrastructure holdings.
 (2)ReportNot later than 90 days after the date of the enactment of this Act, the Secretary of Homeland Security shall submit a report to the Committee on Foreign Relations of the Senate, the Committee on Homeland Security and Governmental Affairs of the Senate, the Committee on Foreign Affairs of the House of Representatives, and the Committee on Homeland Security of the House of Representatives that contains the results of the assessment conducted pursuant to paragraph (1).
 (e)Review of CITGO transactionsIf PDVSA defaults on its debt obligations, the Secretary of the Treasury should review CITGO’s transactions with United States persons to assess and ensure compliance with United States sanctions policies and regulations.
				610.Classified briefing on activities of certain foreign governments and actors in Venezuela
 (a)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of State, acting through the Bureau of Intelligence and Research of the Department of State, and in coordination with the Director of National Intelligence, shall brief the appropriate congressional committees on—
 (1)the full extent of cooperation by the Government of the Russian Federation, the Government of the People’s Republic of China, the Government of Cuba, and the Government of Iran with the Maduro regime; and
 (2)the activities inside Venezuelan territory of foreign armed groups, including Colombian criminal organizations and defectors from the Colombian guerilla group known as the Revolutionary Armed Forces of Colombia, and foreign terrorist organizations, including the Colombian guerilla group known as the National Liberation Army (ELN).
 (b)Appropriate congressional committeesIn this section, the term appropriate congressional committees means— (1)the Committee on Foreign Relations of the Senate;
 (2)the Select Committee on Intelligence of the Senate; (3)the Committee on Foreign Affairs of the House of Representatives; and
 (4)the Permanent Select Committee on Intelligence of the House of Representatives. VIICryptocurrency Sanctions and Ensuring the Effectiveness of United States Sanctions 701.Sanctions on Venezuela’s cryptocurrency and the provision of related technologies (a)FindingExecutive Order 13827 (83 Fed. Reg. 12469), which was signed on March 19, 2018, established sanctions against the Maduro regime’s ability to issue a digital currency in an effort to circumvent United States sanctions.
 (b)DefinitionsIn this section: (1)EntityThe term entity means a partnership, association, trust, joint venture, corporation, group, subgroup, or other organization.
 (2)PersonThe term person means an individual or entity. (3)United States personThe term United States person means any—
 (A)United States citizen; (B)alien lawfully admitted for permanent residence to the United States;
 (C)entity organized under the laws of the United States or any jurisdiction within the United States (including a foreign branch of any such entity); and
 (D)any person physically located in the United States. (c)Prohibition of certain transactions (1)In generalAll transactions by a United States person or within the United States that relate to, provide financing for, provide software for, or otherwise deal in any digital currency, digital coin, or digital token, that was issued by, for, or on behalf of the Maduro regime are prohibited beginning on the date of the enactment of this Act.
 (2)ApplicabilityThe prohibitions under paragraph (1) shall apply to the extent provided by statutes, or in regulations, orders, directives, or licenses that may be issued pursuant to this Act, and notwithstanding any contract entered into or any license or permit granted before the date of the enactment of this Act.
 (3)ProhibitionsAny transaction that evades or avoids, has the purpose of evading or avoiding, causes a violation of, or attempts to violate any of the prohibitions set forth in this subsection is prohibited. Any conspiracy formed to violate any of the prohibitions set forth in this subsection is prohibited.
					(d)Rulemaking
 (1)In generalThe Secretary of the Treasury, in consultation with the Secretary of State, is authorized to take such actions, including promulgating rules and regulations, to implement this section.
 (2)DelegationThe Secretary of the Treasury may redelegate any of the functions described in paragraph (1) to other officers and executive departments and agencies of the United States Government. All agencies of the United States Government shall take all appropriate measures within their authority to carry out the provisions of this section.
					702.Report on the impact of cryp­to­cur­ren­cies on United States sanctions
 (a)Defined termIn this section, the term appropriate congressional committees means— (1)the Committee on Foreign Relations of the Senate;
 (2)the Committee on Banking, Housing, and Urban Affairs of the Senate; (3)the Committee on Foreign Affairs of the House of Representatives; and
 (4)the Committee on Financial Services of the House of Representatives. (b)Reporting requirementNot later than 180 days after the date of the enactment of this Act, the Secretary of State, after consultation with the Secretary of the Treasury, the Chairman of the Securities and Exchange Commission, and the Chairman of the Commodity Futures Trading Commission, shall submit a report to the appropriate congressional committees that provides an assessment on how digital currencies affect the effectiveness of United States sanctions around the world.
 (c)Additional elementsThe report submitted under subsection (b) shall— (1)describe any global efforts, including efforts by states, state-sponsored actors, and non-state-sponsored actors, to utilize digital currencies to evade or circumvent United States sanctions, including through the direct or indirect use of products or services of United States based technology, software, or financial services firms; and
 (2)include recommendations for new legislative and regulatory measures needed to strengthen the United States Government’s ability to prevent states, state-sponsored actors, and non-state-sponsored actors from using digital currencies to evade or circumvent United States sanctions, including through the direct or indirect use of products or services of United States based technology, software, or financial services firms.
 (d)FormThe report submitted under subsection (b) shall be submitted in unclassified form, but may include a classified annex.
				VIIIMiscellaneous provisions
			801.Congressional briefings
				(a)Humanitarian assistance; sanctioned coordination
 (1)In generalNot later than 15 days after any congressional committee listed under paragraph (2) requests a briefing regarding the implementation of section 201, 202, 203, or 601, the Secretary of State and the Administrator of the United States Agency for International Development shall provide such briefing to such committee.
 (2)Congressional committeesThe committees listed under this paragraph are— (A)the Committee on Foreign Relations of the Senate;
 (B)the Committee on Appropriations of the Senate; (C)the Committee on Foreign Affairs of the House of Representatives; and
 (D)the Committee on Appropriations of the House of Representatives. (b)United Nations; negotiated solution; crimes against humanity (1)In generalNot later than 15 days after any congressional committee listed under paragraph (2) requests a briefing regarding the implementation of section 103, 204, or 403, the Secretary of State shall provide such briefing to such committee.
 (2)Congressional committeesThe congressional committees listed under this paragraph are— (A)the Committee on Foreign Relations of the Senate; and
 (B)the Committee on Foreign Affairs of the House of Representatives. (c)Regime cohesion; corruption and narcotics trafficking; foreign government activities (1)In generalNot later than 15 days after a congressional committee listed under paragraph (2) requests a briefing regarding the implementation of section 301, 602, or 610, the Secretary of State and the Director of National Intelligence shall provide such briefing to such committee.
 (2)Congressional committeesThe congressional committees listed under this paragraph are— (A)the Committee on Foreign Relations of the Senate;
 (B)the Select Committee on Intelligence of the Senate; (C)the Committee on Foreign Affairs of the House of Representatives; and
 (D)the Permanent Select Committee on Intelligence of the House of Representatives. (d)International election observationNot later than 15 days after a congressional committee listed under subsection (a)(2) requests a briefing regarding the implementation of section 405, the Secretary of State, the Administrator of the United States Agency for International Development, and the United States Ambassador to the Organization of American States shall provide such briefing to such committee.
 (e)Visa restrictions; sanctions waiverNot later than 15 days after a congressional committee listed under subsection (b)(2) requests a briefing regarding the implementation of section 302 or 303, the Secretary of State shall provide such briefing to such committee.
				(f)Reconstruction of Venezuela's energy infrastructure
 (1)In generalNot later than 15 days after a congressional committee listed under paragraph (2) requests a briefing regarding the implementation of section 501, the Secretary of State, the Secretary of Energy, and the Secretary of the Treasury shall provide such briefing to such committee.
 (2)Congressional committeesThe congressional committees listed under this paragraph are— (A)the Committee on Foreign Relations of the Senate;
 (B)the Committee on Energy and Natural Resources of the Senate; (C)the Committee on Foreign Affairs of the House of Representatives; and
 (D)the Committee on Energy and Commerce of the House of Representatives. (g)Recovery of stolen assets (1)In generalNot later than 15 days after a congressional committee listed under paragraph (2) requests a briefing regarding the implementation of section 502, the Secretary of State, the Secretary of the Treasury, and the Attorney General shall provide such briefing to such committee.
 (2)Congressional committeesThe congressional committees listed under this paragraph are— (A)the Committee on Foreign Relations of the Senate;
 (B)the Committee on Banking, Housing, and Urban Affairs of the Senate; (C)the Committee on the Judiciary of the Senate;
 (D)the Committee on Foreign Affairs of the House of Representatives; (E)the Committee on Financial Services of the House of Representatives; and
 (F)the Committee on the Judiciary of the House of Representatives. (h)Financial sanctions (1)In generalNot later than 15 days after a congressional committee listed under paragraph (2) requests a briefing regarding the implementation of section 605, 606, or 608, the Secretary of the Treasury shall provide such briefing to such committee.
 (2)Congressional committeesThe congressional committees listed under this paragraph are— (A)the Committee on Foreign Relations of the Senate;
 (B)the Committee on Banking, Housing, and Urban Affairs of the Senate; (C)the Committee on Foreign Affairs of the House of Representatives; and
 (D)the Committee on Financial Services of the House of Representatives. (i)Kingpin sanctionsNot later than 15 days after a congressional committee listed under subsection (h)(2) requests a briefing regarding the implementation of section 607, the Secretary of the Treasury, the Attorney General, the Secretary of State, and the Director of the Central Intelligence Agency shall provide such briefing to such committee.
				(j)PDVSA transactions with Rosneft
 (1)In generalNot later than 15 days after a congressional committee listed under paragraph (2) requests a briefing regarding the implementation of section 609, the Secretary of State, the Secretary of the Treasury, and the Secretary of Homeland Security shall provide such briefing to such committee.
 (2)Congressional committeesThe congressional committees listed under this paragraph are— (A)the Committee on Foreign Relations of the Senate;
 (B)the Committee on Homeland Security and Governmental Affairs of the Senate; (C)the Committee on Foreign Affairs of the House of Representatives; and
 (D)the Committee on Homeland Security of the House of Representatives. (k)Cryptocurrency sanctionsNot later than 15 days after a congressional committee listed under subsection (h)(2) requests a briefing regarding the implementation of section 701 or 702, the Secretary of State, the Secretary of the Treasury, and the Chairman of the Commodity Futures Trading Commission shall provide such briefing to such committee.
				802.Extension and termination of sanctions against Venezuela
 (a)AmendmentSection 5(e) of the Venezuela Defense of Human Rights and Civil Society Act of 2014 (Public Law 113–278; 50 U.S.C. 1701 note) is amended by striking December 31, 2019 and inserting December 31, 2025.
 (b)TerminationThe requirement to impose sanctions under this Act shall terminate on December 31, 2025.  1.Short titles; table of contents (a)Short titlesThis Act may be cited as the Venezuela Emergency Relief, Democracy Assistance, and Development Act of 2019 or the VERDAD Act of 2019.
 (b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short titles; table of contents.TITLE I—Support for the Interim President of Venezuela and recognition of the Venezuelan National AssemblySec. 101. Findings; sense of Congress in support of the Interim President of Venezuela.Sec. 102. Recognition of Venezuela’s democratically elected National Assembly.Sec. 103. Advancing a negotiated solution to Venezuela’s crisis.TITLE II—Humanitarian relief for VenezuelaSec. 201. Humanitarian relief for the Venezuelan people.Sec. 202. Support for efforts at the United Nations on the humanitarian crisis in Venezuela.Sec. 203. Sanctions exceptions for humanitarian assistance.Sec. 204. Coordination and distribution of humanitarian assistance to the people of Venezuela.TITLE III—Addressing regime cohesionSec. 301. Classified report on declining cohesion inside the Venezuelan military and the Maduro regime.Sec. 302. Additional restrictions on visas.Sec. 303. Waiver for sanctioned officials that recognize the Interim President of Venezuela.TITLE IV—Restoring democracy and addressing the political crisis in VenezuelaSec. 401. Support for the Organization of American States and the Lima Group.Sec. 402. Accountability for crimes against humanity.Sec. 403. Support for international election observation and democratic civil society.TITLE V—Supporting the reconstruction of VenezuelaSec. 501. Engaging international financial institutions to advance the reconstruction of Venezuela’s economy and energy infrastructure.Sec. 502. Recovering assets stolen from the Venezuelan people.TITLE VI—Restoring the rule of law in VenezuelaSec. 601. Developing and implementing a coordinated sanctions strategy with partners in the Western Hemisphere and the European Union.Sec. 602. Classified briefing on the involvement of Venezuelan officials in corruption and illicit narcotics trafficking.Sec. 603. Sanctions on persons responsible for public corruption and undermining democratic governance.Sec. 604. Public information about sanctioned officials.Sec. 605. Financial sanctions on Maduro regime debt.Sec. 606. Additional financial sanctions on Maduro regime debt.Sec. 607. Expanding kingpin sanctions on narcotics trafficking and money laundering.Sec. 608. Sanctions on the Maduro regime’s trade in gold.Sec. 609. Concerns over PDVSA transactions with Rosneft.Sec. 610. Classified briefing on activities of certain foreign governments and actors in Venezuela.Sec. 611. Countering Russian influence in Venezuela.Sec. 612. Restriction on export of covered articles and services to certain security forces of Venezuela.TITLE VII—Cryptocurrency sanctions and ensuring the effectiveness of United States sanctionsSec. 701. Sanctions on Venezuela’s cryptocurrency and the provision of related technologies.Sec. 702. Briefing on the impact of cryptocurrencies on United States sanctions.TITLE VIII—Miscellaneous provisionsSec. 801. Congressional briefings.Sec. 802. Sanctions implementation and penalties.Sec. 803. Prohibition on construction of provisions of this Act as an authorization for the use of military force.Sec. 804. Extension and termination of sanctions against Venezuela. ISupport for the Interim President of Venezuela and recognition of the Venezuelan National Assembly 101.Findings; sense of Congress in support of the Interim President of Venezuela (a)FindingsCongress makes the following findings:
 (1)Venezuela’s electoral event on May 20, 2018 was characterized by widespread fraud and did not comply with international standards for a free, fair, and transparent electoral process.
 (2)Given the fraudulent nature of Venezuela’s May 20, 2018 electoral event, Nicolás Maduro’s tenure as President of Venezuela ended on January 10, 2019.
 (3)The National Assembly of Venezuela approved a resolution on January 15, 2019 that terminated Nicolás Maduro’s authority as the President of Venezuela.
 (4)On January 23, 2019, the President of the National Assembly of Venezuela was sworn in as the Interim President of Venezuela.
 (b)Sense of CongressIt is the sense of Congress— (1)to support the decisions by the United States Government, more than 50 governments around the world, the Organization of American States, the Inter-American Development Bank, and the European Parliament to recognize National Assembly President Juan Guaidó as the Interim President of Venezuela;
 (2)to encourage the Interim President of Venezuela to advance efforts to hold democratic presidential elections in the shortest possible period; and
 (3)that the Organization of American States, with support from the United States Government and partner governments, should provide diplomatic, technical, and financial support for a new presidential election in Venezuela that complies with international standards for a free, fair, and transparent electoral process.
					102.Recognition of Venezuela’s democratically elected National Assembly
 (a)FindingsCongress finds that Venezuela’s unicameral National Assembly convened on January 6, 2016, following democratic elections that were held on December 6, 2015.
 (b)Sense of CongressIt is the sense of Congress that Venezuela’s democratically elected National Assembly is the only national level democratic institution remaining in the country.
 (c)PolicyIt is the policy of the United States to recognize the democratically elected National Assembly of Venezuela as the only legitimate national legislative body in Venezuela.
 (d)Assistance to Venezuela’s National AssemblyThe Secretary of State, in coordination with the Administrator of the United States Agency for International Development, shall prioritize efforts to provide technical assistance to support the democratically elected National Assembly of Venezuela in accordance with section 404.
				103.Advancing a negotiated solution to Venezuela’s crisis
 (a)Sense of CongressIt is the sense of Congress that— (1)direct, credible negotiations led by the Interim President of Venezuela and members of Venezuela’s democratically elected National Assembly—
 (A)are supported by stakeholders in the international community that have recognized the Interim President of Venezuela;
 (B)include the input and interests of Venezuelan civil society; and
 (C)represent the best opportunity to reach a solution to the Venezuelan crisis that includes—
 (i)holding a new presidential election that complies with international standards for a free, fair, and transparent electoral process;
 (ii)ending Nicolás Maduro’s usurpation of presidential authorities; (iii)restoring democracy and the rule of law;
 (iv)freeing political prisoners; and (v)facilitating the delivery of humanitarian aid;
 (2)dialogue between the Maduro regime and representatives of the political opposition that commenced in October 2017, and were supported by the Governments of Mexico, of Chile, of Bolivia, and of Nicaragua, did not result in an agreement because the Maduro regime failed to credibly participate in the process; and
 (3)negotiations between the Maduro regime and representatives of the political opposition that commenced in October 2016, and were supported by the Vatican, did not result in an agreement because the Maduro regime failed to credibly participate in the process.
 (b)PolicyIt is the policy of the United States to support diplomatic engagement in order to advance a negotiated and peaceful solution to Venezuela’s political, economic, and humanitarian crisis that is described in subsection (a)(1).
				IIHumanitarian relief for Venezuela
			201.Humanitarian relief for the Venezuelan people
 (a)Sense of CongressIt is the sense of Congress that— (1)the United States Government should expand efforts to peacefully address Venezuela’s humanitarian crisis; and
 (2)humanitarian assistance— (A)should be targeted toward those most in need and delivered through partners that uphold internationally recognized humanitarian principles; and
 (B)should not be passed through the control or distribution mechanisms of the Maduro regime.
						(b)Humanitarian relief
 (1)In generalThe Secretary of State, in coordination with the Administrator of the United States Agency for International Development, shall provide—
 (A)humanitarian assistance to individuals and communities in Venezuela, including—
 (i)public health commodities and services, including medicines and basic medical supplies and equipment;
 (ii)basic food commodities and nutritional supplements needed to address growing malnutrition and improve food security for the people of Venezuela, with a specific emphasis on the most vulnerable populations; and
 (iii)technical assistance to ensure that health and food commodities are appropriately selected, procured, targeted, and distributed; and
 (B)Venezuelans and hosting communities, as appropriate, in neighboring countries with humanitarian aid, such as—
 (i)urgently needed health and nutritional assistance, including logistical and technical assistance to hospitals and health centers in affected communities;
 (ii)food assistance for vulnerable individuals, including assistance to improve food security for affected communities; and
 (iii)hygiene supplies and sanitation services. (2)Aid to Venezuelans in neighboring countriesThe aid described in paragraph (1)(B)—
 (A)may be provided— (i)directly to Venezuelans in neighboring countries, including countries of the Caribbean; or
 (ii)indirectly through the communities in which the Venezuelans reside; and (B)should focus on the most vulnerable Venezuelans in neighboring countries.
 (c)Humanitarian assistance strategy updateNot later than 180 days after the date of the enactment of this Act, the Secretary of State, in coordination with the Administrator of the United States Agency for International Development, shall submit, to the appropriate congressional committees, an update to the Venezuela humanitarian assistance strategy described in the conference report accompanying the Consolidated Appropriations Act (Public Law 116–6), to cover a 2-year period and include—
 (1)a description of the United States humanitarian assistance provided under this section; (2)a description of United States diplomatic efforts to ensure support from international donors, including regional partners in Latin America and the Caribbean, for the provision of humanitarian assistance to the people of Venezuela;
 (3)the identification of governments that are willing to provide financial and technical assistance for the provision of such humanitarian assistance to the people of Venezuela and a description of such assistance; and
 (4)the identification of the financial and technical assistance to be provided by multilateral institutions, including the United Nations humanitarian agencies, the Pan American Health Organization, the Inter-American Development Bank, and the World Bank, and a description of such assistance.
 (d)Diplomatic engagementThe Secretary of State, in consultation with the Administrator of the United States Agency for International Development, shall work with relevant foreign governments and multilateral organizations to coordinate a donors summit and carry out diplomatic engagement to advance the strategy required under subsection (c).
 (e)Authorization of appropriationsThere is authorized to be appropriated $400,000,000 for fiscal year 2020 to carry out the activities set forth in subsection (b).
 (f)Defined termIn this section, the term appropriate congressional committees means— (1)the Committee on Foreign Relations of the Senate;
 (2)the Committee on Appropriations of the Senate; (3)the Committee on Foreign Affairs of the House of Representatives; and
 (4)the Committee on Appropriations of the House of Representatives. 202.Support for efforts at the United Nations on the humanitarian crisis in Venezuela (a)Sense of CongressIt is the sense of Congress that the United Nations humanitarian agencies should conduct and publish independent assessments of the humanitarian situation in Venezuela, including—
 (1)the extent and impact of the shortages of food, medicine, and medical supplies in Venezuela; (2)basic health indicators in Venezuela, such as maternal and child mortality rates and the prevalence and treatment of communicable diseases; and
 (3)the efforts needed to resolve the shortages identified in paragraph (1) and to improve the health indicators referred to in paragraph (2).
 (b)United Nations Resident CoordinatorThe President should instruct the Permanent Representative to the United Nations to use the voice, vote, and influence of the United States at the United Nations to support the efforts of the Resident Coordinator for Venezuela in a manner that—
 (1)contributes to Venezuela’s long-term recovery; and
 (2)advances humanitarian efforts in Venezuela and for Venezuelans residing in neighboring countries. 203.Sanctions exceptions for humanitarian assistance (a)DefinitionsIn this section:
 (1)Agricultural commodityThe term agricultural commodity has the meaning given that term in section 102 of the Agricultural Trade Act of 1978 (7 U.S.C. 5602).
 (2)Medical deviceThe term medical device has the meaning given the term device in section 201 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 321). (3)MedicineThe term medicine has the meaning given the term drug in section 201 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 321).
 (b)In generalAny transaction, not otherwise prohibited by under part V of title 31, Code of Federal Regulations, or any Executive order relating to the national emergency declared in Executive Order 13692 (50 U.S.C. 1701 note), for the sale of agricultural commodities, food, medicine, or medical devices to Venezuela, or for the provision of humanitarian assistance to the people of Venezuela, and any transaction that is ordinarily incidental or necessary to any such transaction, regardless of whether the transaction or provision of humanitarian assistance originate in, or have a connection to, the United States, shall be exempt from United States sanctions, including sanctions described in—
 (1)sections 603, 605, 606, 608, and 701; (2)the Venezuela Defense of Human Rights and Civil Society Act of 2014 (Public Law 113–278); or
 (3)Executive Orders 13808 and 13850. 204.Coordination and distribution of humanitarian assistance to the people of Venezuela (a)Short titleThis section may be cited as the Humanitarian Assistance to the Venezuelan People Act of 2019.
 (b)Defined termIn this section, the term appropriate congressional committees means— (1)the Committee on Foreign Relations of the Senate;
 (2)the Committee on Appropriations of the Senate; (3)the Committee on Foreign Affairs of the House of Representatives; and
 (4)the Committee on Appropriations of the House of Representatives. (c)Report on the coordination and distribution of humanitarian assistance to the people of venezuela including strategy on future efforts (1)In generalNot later than 1 year after the date of the enactment of this Act, the Secretary of State, in coordination with the Administrator of the United States Agency for International Development, shall submit a report to the appropriate congressional committees that evaluates the delivery and coordination of humanitarian assistance to the people of Venezuela, whether residing in Venezuela or elsewhere in the Western Hemisphere.
 (2)Matters to be includedThe report required under paragraph (1) shall— (A)identify how United States Agency for International Development and Department of State best practices are being utilized in providing humanitarian assistance to Venezuela and countries in the region;
 (B)describe the current and anticipated challenges to distributing humanitarian assistance in Venezuela and countries hosting Venezuelan migrants; and
 (C)describe how the distribution of humanitarian assistance is being monitored and evaluated, including—
 (i)the number of beneficiaries receiving such assistance; (ii)an assessment of how humanitarian and development assistance is benefitting Venezuelan migrants inside and outside of the country; and
 (iii)what additional staff may be necessary to manage such assistance. IIIAddressing regime cohesion 301.Classified report on declining cohesion inside the Venezuelan military and the Maduro regime (a)Reporting requirementNot later than 90 days after the date of the enactment of this Act, the Secretary of State, acting through the Bureau of Intelligence and Research, and in coordination with the Director of National Intelligence, shall submit a classified report to the appropriate congressional committees that assesses the declining cohesion inside the Venezuelan military and security forces and the Maduro regime.
 (b)Additional elementsThe report submitted under subsection (a) shall— (1)identify senior members of the Venezuelan military and the Maduro regime, including generals, admirals, cabinet ministers, deputy cabinet ministers, and the heads of intelligence agencies, whose loyalty to Nicolás Maduro is declining;
 (2)describe the factors that would accelerate the decision making of individuals identified in paragraph (1)—
 (A)to break with the Maduro regime; and (B)to recognize the Interim President of Venezuela and his government; and
 (3)assess and detail the massive number of desertions and defections that have occurred at the officer and enlisted levels inside the Venezuelan military and security forces.
 (c)Briefing requirementNot later than 30 days after the date of the enactment of this Act, the Secretary of State, acting through the Bureau of Intelligence and Research, and in coordination with the Director of National Intelligence, shall provide a classified briefing to appropriate congressional committees on the subject matter described in subsections (a) and (b).
 (d)Appropriate congressional committeesIn this section, the term appropriate congressional committees means— (1)the Committee on Foreign Relations of the Senate;
 (2)the Select Committee on Intelligence of the Senate; (3)the Committee on Foreign Affairs of the House of Representatives; and
 (4)the Permanent Select Committee on Intelligence of the House of Representatives. 302.Additional restrictions on visas (a)In generalThe Secretary of State shall impose the visa restrictions described in subsection (c) on any foreign person who the Secretary determines—
 (1)is a current or former senior official of the Maduro regime, or any foreign person acting on behalf of such regime, who is knowingly responsible for, complicit in, responsible for ordering, controlling, or otherwise directing, or participating in (directly or indirectly) any activity in or in relation to Venezuela, on or after January 23, 2019, that significantly undermines or threatens the integrity of—
 (A)the democratically-elected National Assembly of Venezuela; or (B)the President of such National Assembly, while serving as Interim President of Venezuela, or the senior government officials under the supervision of such President;
 (2)is the spouse or child of a foreign person described in paragraph (1); or (3)is the spouse or child of Venezuelan person sanctioned under—
 (A)section 5(a) of the Venezuela Defense of Human Rights and Civil Society Act of 2014 (Public Law 113–278), as amended by section 603 of this Act;
 (B)section 804(b) of the Foreign Narcotics Kingpin Designation Act (21 U.S.C. 1903(b)); or (C)Executive Orders 13692 (50 U.S.C. 1701 note) and 13850.
 (b)Removal from visa revocation listPursuant to such procedures as the Secretary of State may establish to implement this section— (1)if any person described in subsection (a)(1) recognizes and pledges support for the Interim President of Venezuela or a subsequent democratically elected government of Venezuela, that person and any family members of that person who were subject to visa restrictions pursuant to subsection (a)(2) shall no longer be subject to such visa restrictions; and
 (2)if any person described in subparagraphs (A) through (C) of subsection (a)(3) recognizes and pledges support for the Interim President of Venezuela or a subsequent democratically elected government of Venezuela, any family members of that person who were subject to visa restrictions pursuant to subsection (a)(3) shall no longer be subject to such visa restrictions.
					(c)Visa restrictions described
 (1)Exclusion from the United States and revocation of visa or other documentationSubject to paragraph (2) and subsection (b), an alien described in subsection (a)— (A)is inadmissible to the United States;
 (B)is ineligible to receive a visa or other documentation authorizing entry into the United States; (C)is otherwise ineligible to be admitted into the United States or to receive any benefit under the Immigration and Nationality Act (8 U.S.C. 1101 et seq.); and
 (D)shall, in accordance with section 221(i) of the Immigration and Nationality Act (8 U.S.C. 1201(i), have his or her visa or other documentation revoked, regardless of when the visa or other documentation was issued.
 (2)Exception to comply with United Nations headquarters agreementSanctions under paragraph (1) shall not apply to an alien if admitting the alien into the United States is necessary to permit the United States to comply with the Agreement regarding the Headquarters of the United Nations, signed at Lake Success June 26, 1947, and entered into force November 21, 1947, between the United Nations and the United States, or other applicable international obligations.
 (d)RulemakingThe President shall issue such regulations, licenses, and orders as may be necessary to carry out this section.
				303.Waiver for sanctioned officials that recognize the Interim President of Venezuela
 (a)Removal of sanctionsIf a person sanctioned under any of the provisions of law described in subsection (b) recognizes and pledges supports for the Interim President of Venezuela or a subsequent democratically elected government, the person shall no longer be subject to such sanctions, pursuant to such procedures as the Secretary of State and the Secretary of the Treasury may establish to implement this section.
 (b)Sanctions describedThe sanctions described in this subsection are set forth in the following provisions of law: (1)(A)Paragraphs (3) and (4) of section 5(a) of the Venezuela Defense of Human Rights and Civil Society Act of 2014 (Public Law 113–278), as amended by section 603 of this Act.
 (B)Paragraph (5) of section 5(a) of such Act, to the extent such paragraph relates to the sanctions described in paragraph (3) or (4) of such subsection.
 (2)(A)Clauses (1) and (4) of section 1(a)(ii)(A) of Executive Order 13692 (50 U.S.C. 1701 note). (B)Subparagraph (D)(2) of section 1(a)(ii) of such Executive Order, to the extent such subparagraph relates to the provisions of law cited in subparagraph (A).
 (3)(A)Section 1(a)(ii) of Executive Order 13850. (B)Paragraph (iii) of section 1(a) of such Executive Order, to the extent such paragraph relates to the provision of law cited in subparagraph (A).
 (c)RulemakingThe President shall issue such regulations, licenses, and orders as may be necessary to carry out this section.
				IVRestoring democracy and addressing the political crisis in Venezuela
			401.Support for the Organization of American States and the Lima Group
 (a)Sense of CongressIt is the sense of Congress that the Secretary of State should— (1)take additional steps to support ongoing efforts by the Secretary General of the Organization of American States to promote diplomatic initiatives to foster the restoration of democracy and the rule of law in Venezuela;
 (2)conduct diplomatic engagement in support of efforts by the Lima Group to restore democracy and the rule of law in Venezuela and facilitate the delivery of humanitarian assistance for the Venezuelan people; and
 (3)engage with the International Contact Group on Venezuela to advance a peaceful and democratic solution to the current crisis.
 (b)Defined termsIn this section: (1)International contact group on venezuelaThe International Contact Group on Venezuela refers to a diplomatic bloc—
 (A)whose members include the European Union, France, Germany, Italy, Spain, Portugal, Sweden, the Netherlands, the United Kingdom, Ecuador, Costa Rica, and Uruguay; and
 (B)which was established to advance a peaceful and democratic solution to the current crisis in Venezuela.
 (2)Lima groupThe Lima Group refers to a diplomatic bloc— (A)whose members include Argentina, Brazil, Canada, Chile, Colombia, Costa Rica, Guatemala, Guyana, Honduras, Panama, Paraguay, Peru, and Saint Lucia; and
 (B)which was established to address the political, economic, and humanitarian crises in Venezuela.
						402.Accountability for  crimes against humanity
 (a)Sense of CongressIt is the sense of Congress that the Secretary of State should conduct robust diplomatic engagement in support of efforts in Venezuela, and on the part of the international community, to ensure accountability for possible crimes against humanity and serious violations of human rights.
 (b)ReportNot later than 90 days after the date of the enactment of this Act, the Secretary of State shall submit a report to Congress that—
 (1)evaluates the degree to which the Maduro regime and its officials, including members of the Venezuelan security forces, have engaged in actions that constitute possible crimes against humanity and serious violations of human rights; and
 (2)provides options for holding accountable the perpetrators identified under paragraph (1). 403.Support for international election observation and democratic civil society (a)In generalThe Secretary of State, in coordination with the Administrator of the United States Agency for International Development—
 (1)shall work with the Organization of American States to ensure credible international observation of future elections in Venezuela that contributes to free, fair, and transparent democratic electoral processes; and
 (2)shall work with nongovernmental organizations— (A)to strengthen democratic governance and institutions, including the democratically elected National Assembly of Venezuela;
 (B)to defend internationally recognized human rights for the people of Venezuela, including support for efforts to document crimes against humanity and violations of human rights;
 (C)to support the efforts of independent media outlets to broadcast, distribute, and share information beyond the limited channels made available by the Maduro regime; and
 (D)to combat corruption and improve the transparency and accountability of institutions that are part of the Maduro regime.
 (b)Engagement at the Organization of American StatesThe Secretary of State, acting through the United States Permanent Representative to the Organization of American States, should advocate and build diplomatic support for sending an election observation mission to Venezuela to ensure that democratic electoral processes are organized and carried out in a free, fair, and transparent manner.
 (c)Briefing requirementNot later than 180 days after the date of the enactment of this Act, the Secretary of State, in coordination with the Administrator of the United States Agency for International Development, shall provide a briefing on the strategy to carry out the activities described in subsection (a) to—
 (1)the Committee on Foreign Relations of the Senate; (2)the Committee on Appropriations of the Senate;
 (3)the Committee on Foreign Affairs of the House of Representatives; and (4)the Committee on Appropriations of the House of Representatives.
					(d)Authorization of appropriations
 (1)In generalThere are authorized to be appropriated to the Secretary of State for fiscal year 2020, $17,500,000 to carry out the activities set forth in subsection (a).
 (2)Notification requirementsAmounts appropriated pursuant to paragraph (1) are subject to the notification requirements applicable to expenditures from the Economic Support Fund under section 531(c) of the Foreign Assistance Act of 1961 (22 U.S.C. 2346(c)) and from the Development Assistance Fund under section 653(a) of the Foreign Assistance Act of 1961 (22 U.S.C. 2413(a)), to the extent that such funds are expended.
					VSupporting the reconstruction of Venezuela
			501.Engaging international financial institutions to advance the reconstruction of Venezuela’s economy
			 and energy infrastructure
 (a)In generalThe President shall engage the International Monetary Fund and the Multilateral Development Banks to support a framework for the economic reconstruction of Venezuela, contingent upon the restoration of democracy and the rule of law in the country.
 (b)Additional elementsThe framework created under subsection (a) should include policy proposals— (1)to provide Venezuelans with humanitarian assistance, poverty alleviation, and a social safety net;
 (2)to advance debt restructuring and debt sustainability measures; (3)to restore the production and efficient management of Venezuela’s oil industry, including rebuilding energy infrastructure;
 (4)to eliminate price controls and market distorting subsidies in the Venezuelan economy; and (5)to address hyperinflation in Venezuela.
 (c)ConsultationIn supporting the framework under subsection (a), the President shall consult with relevant stakeholders in the humanitarian (including international and nongovernmental organizations), financial, and energy sectors.
 (d)Sense of CongressIt is the sense of Congress that any effort to conduct debt restructuring should— (1)include discussions with China, which is Venezuela’s biggest creditor; and
 (2)appropriately account for China’s and Russia’s high-risk lending to Venezuela. (e)CertificationThe President may not support lending or financing for Venezuela from the International Monetary Fund and the Multilateral Development Banks until the Secretary of State submits a report to the Committee on Foreign Relations of the Senate and Committee on Foreign Affairs of the House of Representatives certifying that any such lending or financing—
 (1)would be managed by the Interim President of Venezuela or a new, democratically-elected President; (2)would not be used to repay external creditors who are not members of the Group of Seven unless such payments are essential to the restoration of economic stability and democracy in Venezuela; and
 (3)would not benefit the Maduro regime. (f)WaiverThe President may waive the certification requirement under subsection (e) if the President—
 (1)determines that such waiver is in the national interest of the United States; and (2)not later than 30 days after making a determination under paragraph (1), submits to the congressional committees referred to in subsection (e)—
 (A)an explanation for why such a waiver is in the United States national interest; and (B)why the Secretary of State is unable to submit the certification described in subsection (e).
						502.Recovering assets stolen from the Venezuelan people
 (a)Recovering assetsThe Secretary of State, the Secretary of the Treasury, and the Attorney General shall advance a coordinated international effort—
 (1)to carry out special financial investigations to identify and track assets taken from the people and institutions of Venezuela through theft, corruption, money laundering, or other illicit means; and
 (2)to work with foreign governments— (A)to share financial investigations intelligence, as appropriate;
 (B)to block the assets identified pursuant to paragraph (1); and (C)to provide technical assistance to help governments establish the necessary legal framework to carry out asset forfeitures.
 (b)Additional elementsThe coordinated international effort described in subsection (a) should include input from— (1)the Office of Foreign Assets Control of the Department of the Treasury;
 (2)the Financial Crimes Enforcement Network of the Department of the Treasury; and (3)the Money Laundering and Asset Recovery Section of the Department of Justice.
					(c)Strategy requirement
 (1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of State, the Secretary of the Treasury, and the Attorney General shall submit a strategy for carrying out the activities described in subsection (a) to—
 (A)the Committee on Foreign Relations of the Senate; (B)the Committee on Banking, Housing, and Urban Affairs of the Senate;
 (C)the Committee on the Judiciary of the Senate; (D)the Committee on Foreign Affairs of the House of Representatives;
 (E)the Committee on Financial Services of the House of Representatives; and (F)the Committee on the Judiciary of the House of Representatives.
 (2)Additional elementsThe strategy required by paragraph (1) shall include the following: (A)An assessment whether the United States or another member of the international community should establish a managed fund to hold the assets identified pursuant to subsection (a)(1) that could be returned to a future democratic government in Venezuela.
 (B)Such recommendations as the Secretaries and the Attorney General consider appropriate for legislative or administrative action in the United States that would be needed to establish and manage the fund described in subparagraph (A).
						VIRestoring the rule of law in Venezuela
			601.Developing and implementing a coordinated sanctions strategy with partners in the Western
			 Hemisphere and the European Union
 (a)Strengthening sanctions capacity in Latin America and the CaribbeanThe Secretary of State, in consultation with the Secretary of the Treasury, shall offer to provide technical assistance to partner governments in Latin America and the Caribbean to assist such governments in establishing the legislative and regulatory frameworks needed to impose targeted sanctions on officials of the Maduro regime who—
 (1)are responsible for human rights abuses; (2)have engaged in public corruption; or
 (3)are undermining democratic institutions and processes in Venezuela. (b)Coordinating international sanctionsThe Secretary of State, in consultation with the Secretary of the Treasury, shall engage in diplomatic efforts with partner governments, including the Government of Canada, governments in the European Union, and governments in Latin America and the Caribbean, to impose targeted sanctions on the Maduro regime officials described in subsection (a).
 (c)Strategy requirementNot later than 90 days after the date of the enactment of this Act, the Secretary of State, in consultation with the Secretary of the Treasury, shall submit a strategy for carrying out the activities described in subsection (a) to—
 (1)the Committee on Foreign Relations of the Senate; (2)the Committee on Appropriations of the Senate;
 (3)the Committee on Foreign Affairs of the House of Representatives; and (4)the Committee on Appropriations of the House of Representatives.
					(d)Authorization of appropriations
 (1)In generalThere is authorized to be appropriated to the Secretary of State for fiscal year 2020, $3,000,000 to carry out the activities set forth in subsection (a).
 (2)Notification requirementsAmounts appropriated pursuant to paragraph (1) are subject to the notification requirements applicable to expenditures from the Economic Support Fund under section 531(c) of the Foreign Assistance Act of 1961 (22 U.S.C. 2346(c)) and the International Narcotics and Law Enforcement Fund under section 489 of the Foreign Assistance Act of 1961 (22 U.S.C. 2291h) to the extent that such funds are expended.
					602.Classified briefing on the involvement of Venezuelan officials in corruption and 
illicit narcotics trafficking
 (a)Briefing requirementNot later than 90 days after the date of the enactment of this Act, the Secretary of State, acting through the Bureau of Intelligence and Research, and in coordination with the Director of National Intelligence, shall provide a classified briefing to the appropriate congressional committees on the involvement of senior officials of the Maduro regime, including members of the National Electoral Council, the judicial system, and the Venezuelan security forces, in illicit narcotics trafficking and significant acts of public corruption in Venezuela.
 (b)Additional elementsThe briefing provided under subsection (a) shall— (1)describe how the significant acts of public corruption pose challenges for United States national security and impact the rule of law and democratic governance in countries of the Western Hemisphere;
 (2)identify individuals for whom there is credible information that they frustrated the ability of the United States to combat illicit narcotics trafficking;
 (3)include an assessment of the relationship between individuals identified under subsection (a) and Nicolás Maduro or members of his cabinet; and
 (4)include input from the Drug Enforcement Administration, the Office of Foreign Assets Control, and the Financial Crimes Enforcement Network.
 (c)Appropriate congressional committeesIn this section, the term appropriate congressional committees means— (1)the Committee on Foreign Relations of the Senate;
 (2)the Select Committee on Intelligence of the Senate; (3)the Committee on Foreign Affairs of the House of Representatives; and
 (4)the Permanent Select Committee on Intelligence of the House of Representatives. 603.Sanctions on persons responsible for public corruption and undermining democratic governance (a)FindingExecutive Order 13692 (50 U.S.C. 1701 note), which was signed on March 8, 2015, provided for sanctions against any person determined to be responsible for actions that undermine democratic processes and institutions or responsible for acts of public corruption by senior officials within the Government of Venezuela that were not included in the Venezuela Defense of Human Rights and Civil Society Act of 2014 (Public Law 113–278).
 (b)SanctionsSection 5(a) of the Venezuela Defense of Human Rights and Civil Society Act of 2014 (Public Law 113–278) is amended—
 (1)in paragraph (2), by striking or at the end; (2)by redesignating paragraph (3) as paragraph (5);
 (3)by inserting after paragraph (2) the following:  (3)is responsible for, or complicit in, ordering, controlling, or otherwise directing, significant actions or policies that undermine democratic processes or institutions;
 (4)is responsible for, complicit in, ordering, controlling, or otherwise directing, or to have participated in, directly or indirectly, public corruption by senior officials within the Government of Venezuela; or; and
 (4)in paragraph (5), as redesignated, by striking paragraph (1) or (2) and inserting paragraph (1), (2), (3), or (4). 604.Public information about sanctioned officials (a)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of Treasury, in consultation with the Secretary of State, shall provide a classified briefing to the appropriate congressional committees on the total assessed value of blocked assets of Venezuelans designated under sanctions authorized under—
 (1)the Foreign Narcotics Kingpin Designation Act (title VIII of Public Law 106–120; 21 U.S.C. 1901 et seq.);
 (2)the Venezuela Defense of Human Rights and Civil Society Act of 2014 (Public Law 113–278), as amended by section 603 of this Act; or
 (3)Executive Orders 13692 (50 U.S.C. 1701 note) and 13850. (b)Additional elementsThe briefing provided under subsection (a) should provide descriptions of specific cases that are most representative of the endemic corruption and illicit financial activities occurring in Venezuela.
 (c)Appropriate congressional committeesIn this section, the term appropriate congressional committees means— (1)the Committee on Foreign Relations of the Senate;
 (2)the Committee on Banking, Housing, and Urban Affairs of the Senate; (3)the Committee on Foreign Affairs of the House of Representatives; and
 (4)the Committee on Financial Services of the House of Representatives. 605.Financial sanctions on Maduro regime debt (a)FindingExecutive Order 13808 (82 Fed. Reg. 41155), which was signed on August 24, 2017, provided for sanctions intended to limit the ability of the Maduro regime to issue public debt.
 (b)DefinitionsIn this section and in sections 606 and 608: (1)EntityThe term entity means a partnership, association, trust, joint venture, corporation, group, subgroup, or organization.
 (2)PersonThe term person means an individual or entity. (3)United States personThe term United States person means any—
 (A)United States citizen; (B)alien lawfully admitted for permanent residence to the United States;
 (C)entity organized under the laws of the United States or any jurisdiction within the United States (including a foreign branch of any such entity); and
 (D)any person physically located in the United States. (c)In generalThe President may prohibit, in the United States or by a United States person—
 (1)any transaction related to, provision of financing for, or other dealing in— (A)debt instruments with a maturity of greater than 90 days issued by Petróleos de Venezuela, S.A., on or after the date of the enactment of this Act;
 (B)debt instruments with a maturity of greater than 30 days or equity issued by the Maduro regime on or after the date of the enactment of this Act, excluding debt instruments issued by Petróleos de Venezuela, S.A., that are not covered under subparagraph (A);
 (C)bonds issued by the Maduro regime before the date of the enactment of this Act; or (D)dividend payments or other distributions of profits to the Maduro regime from any entity owned or controlled, directly or indirectly, by the Maduro regime;
 (2)the direct or indirect purchase of securities from the Maduro regime, except for— (A)securities qualifying as debt instruments issued by Petróleos de Venezuela, S.A., on or after the date of the enactment of this Act that are not described in paragraph (1)(A); and
 (B)securities qualifying as debt instruments issued by the Maduro regime on or after the date of the enactment of this Act that are not described in paragraph (1)(B);
 (3)any transaction that evades or avoids, has the purpose of evading or avoiding, causes a violation of, or attempts to violate a prohibition under paragraph (1) or (2); and
 (4)any conspiracy to violate a prohibition under paragraph (1), (2), or (3). (d)Sense of CongressIt is the sense of Congress that the President should waive the prohibitions described in subsection (c) and in Executive Order 13808 if the related debt instruments, bonds, or securities have been approved or ratified by the democratically elected National Assembly of the Bolivarian Republic of Venezuela.
				606.Additional financial sanctions on Maduro regime debt
 (a)FindingExecutive Order 13835 (83 Fed. Reg. 24001), which was signed on May 21, 2018, provided for additional sanctions against transactions involving the existing public debt of the Maduro regime.
 (b)ProhibitionThe President may prohibit a United States person or any person within the United States from— (1)purchasing any debt owed to the Maduro regime, including accounts receivable;
 (2)entering into any transaction related to any debt owed to the Maduro regime that is pledged as collateral after May 21, 2018, including accounts receivable; or
 (3)entering into any transaction involving the selling, transferring, assigning, or pledging as collateral by the Maduro regime of any equity interest in any entity in which the Maduro regime has a 50 percent or greater ownership interest.
 (c)Sense of CongressIt is the sense of Congress that the President should waive the prohibitions described in subsection (a) and in Executive Order 13835 if transactions involving related debt instruments, bonds, or securities have been approved or ratified by the democratically elected National Assembly of Venezuela.
				607.Expanding kingpin sanctions on narcotics trafficking and money laundering
 (a)Financial sanctions expansionThe Secretary of the Treasury, the Attorney General, the Secretary of State, the Secretary of Defense, and the Director of the Central Intelligence Agency should expand investigations, intelligence collection, and analysis pursuant to the Foreign Narcotics Kingpin Designation Act (21 U.S.C. 1901 et seq.) to facilitate the identification and support the application of sanctions against—
 (1)significant foreign narcotics traffickers, their organizations and networks; and (2)the foreign persons who provide material, financial, or technological support to such traffickers, organizations, and networks.
 (b)TargetsThe efforts described in subsection (a) should specifically target— (1)senior members of the Maduro regime, including military officers, involved in narcotics trafficking and money laundering;
 (2)foreign narcotics traffickers and their organizations and networks that are operating in Venezuela; and
 (3)the foreign persons who provide material, financial, or technological support to such traffickers, organizations, and networks that are operating in Venezuela.
					608.Sanctions on the Maduro regime’s trade in gold
 (a)FindingExecutive Order 13850, which was signed on November 1, 2018, ordered sanctions against the gold sector of the Venezuelan economy.
 (b)Sanctions authorizedThe President, in consultation with the Secretary of the Treasury and the Secretary of State, may block and prohibit the transfer, payment, exportation, withdrawal, or other disposition of all property and interests in property of any person that operates in the gold sector of the Venezuelan economy if such property is in the United States, comes into the United States, or is or comes within the possession or control of any United States person.
 (c)ReportNot later than 30 days after enactment of this Act, the Secretary of the Treasury shall submit a report to the appropriate congressional committees (as defined in section 612(b)) that—
 (1)details whether section 5318A of title 31, United States Code, provides the Secretary of the Treasury with sufficient authority to fully address the extent to which transactions related to finished and unfinished precious metals are used to assist in money-laundering transactions, particularly with respect to high-risk jurisdictions, including Venezuela;
 (2)includes recommendations the Secretary of the Treasury considers necessary and appropriate for United States legislative or administrative action that would be needed to address any findings referred to in paragraph (1); and
 (3)includes, in a classified annex, an explanation for how the Department of the Treasury is currently using its authorities under section 5318A of title 31, United States Code, to address transactions related to precious metals that are used to assist in money-laundering transactions.
					609.Concerns over PDVSA transactions with Rosneft
 (a)FindingsCongress makes the following findings: (1)In late 2016, Venezuelan state-owned oil company Petróleos de Venezuela, S.A. (referred to in this section as PDVSA), through a no compete transaction, secured a loan from Russian government-controlled oil company Rosneft, using 49.9 percent of PDVSA’s American subsidiary, CITGO Petroleum Corporation, including its assets in the United States, as collateral. As a result of this transaction, 100 percent of CITGO is held as collateral by PDVSA’s creditors.
 (2)CITGO, a wholly owned subsidiary of PDVSA, is engaged in interstate commerce and owns and controls critical energy infrastructure in 19 States of the United States, including an extensive network of pipelines, 48 terminals, and 3 refineries, with a combined oil refining capacity of 749,000 barrels per day. CITGO’s refinery in Lake Charles, Louisiana, is the sixth largest refinery in the United States.
 (3)The Department of the Treasury imposed sanctions on Rosneft, which is controlled by the Government of the Russian Federation, and its Executive Chairman, Igor Sechin, following Russia’s military invasion of Ukraine and its illegal annexation of Crimea in 2014.
 (4)The Department of Homeland Security has designated the energy sector as critical to United States infrastructure.
 (5)The growing economic crisis in Venezuela raises the probability that the Maduro regime and PDVSA will default on their international debt obligations, resulting in a scenario in which Rosneft could come into control of CITGO’s United States energy infrastructure holdings.
 (b)Sense of CongressIt is the sense of Congress that— (1)control of critical United States energy infrastructure by Rosneft, a Russian government-controlled entity currently under United States sanctions that is led by Igor Sechin, who is also under United States sanctions and is a close associate of Vladimir Putin, would pose a significant risk to United States national security and energy security; and
 (2)a default by PDVSA on its loan from Rosneft, resulting in Rosneft coming into possession of PDVSA’s United States CITGO assets, would warrant careful consideration by the Committee on Foreign Investment in the United States.
 (c)Preventing Rosneft from controlling United States energy infrastructureThe President shall take all necessary steps to prevent Rosneft from gaining control of critical United States energy infrastructure.
 (d)Security risk briefingNot later than 90 days after the date of the enactment of this Act, the Secretary of Homeland Security and the Secretary of the Treasury, in consultation with the Secretary of State and the Secretary of Energy, shall provide a briefing on the security risks posed by Russian control of CITGO’s United States energy infrastructure holdings to—
 (1)the Committee on Foreign Relations of the Senate; (2)the Committee on Homeland Security and Governmental Affairs of the Senate;
 (3)the Committee on Foreign Affairs of the House of Representatives; and (4)the Committee on Homeland Security of the House of Representatives.
					610.Classified briefing on activities of certain foreign governments and actors in Venezuela
 (a)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of State, acting through the Bureau of Intelligence and Research of the Department of State, and in coordination with the Director of National Intelligence, shall provide a classified briefing to the appropriate congressional committees on—
 (1)the full extent of cooperation by the Government of the Russian Federation, the Government of the People’s Republic of China, the Government of Cuba, and the Government of Iran with the Maduro regime; and
 (2)the activities inside Venezuelan territory of foreign armed groups, including Colombian criminal organizations and defectors from the Colombian guerilla group known as the Revolutionary Armed Forces of Colombia, and foreign terrorist organizations, including the Colombian guerilla group known as the National Liberation Army (ELN).
 (b)Appropriate congressional committeesIn this section, the term appropriate congressional committees means— (1)the Committee on Foreign Relations of the Senate;
 (2)the Select Committee on Intelligence of the Senate; (3)the Committee on Foreign Affairs of the House of Representatives; and
 (4)the Permanent Select Committee on Intelligence of the House of Representatives. 611.Countering Russian influence in Venezuela (a)Short titleThis section may be cited as the Russian-Venezuelan Threat Mitigation Act.
				(b)Threat assessment and strategy to counter Russian influence in Venezuela
 (1)Defined termIn this subsection, the term appropriate congressional committees means— (A)the Committee on Foreign Relations of the Senate; and
 (B)the Committee on Foreign Affairs of the House of Representatives. (2)Threat assessmentNot later than 90 days after the date of the enactment of this Act, the Secretary of State shall brief the appropriate congressional committees regarding—
 (A)an assessment of Russian-Venezuelan security cooperation; and (B)the potential threat such cooperation poses to the United States and countries in the Western Hemisphere.
 (3)StrategyNot later than 30 days after the briefing required under paragraph (2), the Secretary of State shall brief the appropriate congressional committees regarding a strategy to counter threats identified in such assessment from Russian-Venezuelan cooperation.
					(c)Aliens ineligible for visas, admission, or parole
 (1)In generalAn alien who the Secretary of State or the Secretary of Homeland Security (or a designee of either Secretary) knows, or has reason to believe, is an alien who is acting or has acted on behalf of the Russian Government in direct support of the security forces of the Maduro regime is—
 (A)inadmissible to the United States; (B)ineligible to receive a visa or other documentation to enter the United States; and
 (C)otherwise ineligible to be admitted into the United States or to receive any other benefit under the Immigration and Nationality Act (8 U.S.C. 1101 et seq.).
						(2)Current visas revoked
 (A)In generalThe issuing consular officer, the Secretary of State, or the Secretary of Homeland Security (or a designee of one of such Secretaries) shall, in accordance with section 221(i) of the Immigration and Nationality Act (8 U.S.C. 1201(i)), revoke any visa or other entry documentation issued to an alien described in paragraph (1) regardless of when the visa or other entry documentation is issued.
 (B)Effect of revocationA revocation under subparagraph (A) shall— (i)take effect immediately; and
 (ii)automatically cancel any other valid visa or entry documentation that is in the alien’s possession. (3)Exception to comply with united nations headquarters agreement or for national security reasons (A)International obligationsThis section shall not apply to an alien if admitting or paroling the alien into the United States is necessary to permit the United States to comply with—
 (i)the Agreement regarding the Headquarters of the United Nations, signed at Lake Success June 26, 1947, and entered into force November 21, 1947, between the United Nations and the United States; or
 (ii)other applicable international obligations of the United States. (B)National securityThe President may waive the application of this section to an alien if the President—
 (i)determines that such a waiver is in the national interest of the United States; and (ii)submits a notice of, and justification for, such waiver to the appropriate congressional committees.
 (4)SunsetThis subsection shall terminate on the date that is 1 year after the date of the enactment of this Act.
					612.Restriction on export of covered articles and services to certain security forces of Venezuela
 (a)Short titleThis section may be cited as the Venezuela Arms Restriction Act. (b)DefinitionsIn this section:
 (1)Appropriate congressional committeesThe term appropriate congressional committees means— (A)the Committee on Foreign Relations of the Senate;
 (B)the Committee on Banking, Housing, and Urban Affairs of the Senate; (C)the Committee on Foreign Affairs of the House of Representatives; and
 (D)the Committee on Financial Services of the House of Representatives. (2)Covered article or serviceThe term covered article or service—
 (A)for purposes of subsection (c), means— (i)a defense article or defense service (as such terms are defined in section 47 of the Arms Export Control Act (22 U.S.C. 2794)); and
 (ii)any article included on the Commerce Control List set forth in Supplement No. 1 to part 774 of the Export Administration Regulations under subchapter C of chapter VII of title 15, Code of Federal Regulations, and controlled for crime control purposes, if the end user is likely to use the article to violate the human rights of the citizens of Venezuela; and
 (B)for purposes of subsection (d), means— (i)any defense article or defense service of the type described in section 47 of the Arms Export Control Act (22 U.S.C. 2794); and
 (ii)any article of the type included on the Commerce Control List set forth in Supplement No. 1 to part 774 of the Export Administration Regulations and controlled for crime control purposes.
 (3)Foreign personThe term foreign person means a person that is not a United States person. (4)PersonThe term person means an individual or entity.
 (5)Security forces of venezuelaThe term security forces of Venezuela includes— (A)the Bolivarian National Armed Forces, including the Bolivarian National Guard;
 (B)the Bolivarian National Intelligence Service; (C)the Bolivarian National Police; and
 (D)the Bureau for Scientific, Criminal and Forensic Investigations of the Ministry of Interior, Justice, and Peace.
 (6)United states personThe term United States person means— (A)a United States citizen or an alien lawfully admitted for permanent residence to the United States; or
 (B)an entity organized under the laws of the United States or of any jurisdiction within the United States, including a foreign branch of such an entity.
						(c)Restriction on export of covered articles and services to certain security forces of venezuela
 (1)In generalNotwithstanding any other provision of law, covered articles or services may not be exported from the United States to any element of the security forces of the Maduro regime.
 (2)DeterminationNot later than 180 days after the date of the enactment of this Act, the Secretary of State, in consultation with the Secretary of Commerce and the heads of other departments and agencies, as appropriate, shall—
 (A)determine, using such information that is available to the Secretary of State, whether any covered article or service has been transferred since July 2017 to the security forces of Venezuela without a license or other authorization as required by law; and
 (B)submit such determination in writing to the appropriate congressional committees. (d)Briefing (1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of State, in consultation with the Secretary of Commerce, as appropriate, shall brief the appropriate congressional committees regarding the transfer by foreign persons of covered articles or services to elements of the security forces of Venezuela that are under the authority of the Maduro regime.
 (2)Matters to be includedThe briefing required under paragraph (1) shall include— (A)a list of all significant transfers by foreign persons of covered articles or services to such elements of the security forces of Venezuela since July 2017;
 (B)a list of all foreign persons who maintain an existing defense relationship with such elements of the security forces of Venezuela; and
 (C)any known use of covered articles or services by such elements of the security forces of Venezuela or associated forces, including paramilitary groups, that have coordinated with such security forces to assault, intimidate, or murder political activists, protesters, dissidents, and other civil society leaders, including Juan Guaidó.
 (e)SunsetThis section shall terminate on the earlier of— (1)the date that is 3 years after the date of the enactment of this Act; or
 (2)the date on which the President certifies to the appropriate congressional committees that the Government of Venezuela has returned to a democratic form of government with respect for the essential elements of representative democracy as set forth in Article 3 of the Inter-American Democratic Charter, adopted by the Organization of American States in Lima on September 11, 2001.
					VIICryptocurrency sanctions and ensuring the effectiveness of United States sanctions
			701.Sanctions on Venezuela’s cryptocurrency and the provision of related technologies
 (a)FindingExecutive Order 13827 (83 Fed. Reg. 12469), which was signed on March 19, 2018, provided for sanctions intended to limit the effectiveness of the issuance by the Maduro regime of a digital currency in an effort to circumvent United States sanctions.
 (b)DefinitionsIn this section: (1)EntityThe term entity means a partnership, association, trust, joint venture, corporation, group, subgroup, or organization.
 (2)PersonThe term person means an individual or entity. (3)United States personThe term United States person means any—
 (A)United States citizen; (B)alien lawfully admitted for permanent residence to the United States;
 (C)entity organized under the laws of the United States or any jurisdiction within the United States (including a foreign branch of any such entity); and
 (D)any person physically located in the United States. (c)Prohibition of certain transactions (1)In generalAll transactions by a United States person or within the United States that relate to, provide financing for, or otherwise deal in any digital currency, digital coin, or digital token, that was issued by, for, or on behalf of the Maduro regime are prohibited beginning on the date of the enactment of this Act.
 (2)ApplicabilityThe prohibitions under paragraph (1) shall apply to the extent provided by statutes, or in regulations, orders, directives, or licenses that may be issued pursuant to this Act, and notwithstanding any contract entered into or any license or permit granted before the date of the enactment of this Act.
 (3)ProhibitionsAny transaction that evades or avoids, has the purpose of evading or avoiding, causes a violation of, or attempts to violate any of the prohibitions set forth in this subsection is prohibited. Any conspiracy formed to violate any of the prohibitions set forth in this subsection is prohibited.
					(d)Rulemaking
 (1)In generalThe Secretary of the Treasury, in consultation with the Secretary of State, is authorized to take such actions, including promulgating rules and regulations, to implement this section.
 (2)DelegationThe Secretary of the Treasury may redelegate any of the functions described in paragraph (1) to other officers and executive departments and agencies of the United States Government. All agencies of the United States Government shall take all appropriate measures within their authority to carry out the provisions of this section.
 (e)WaiverThe President may waive the prohibition under subsection (c)(1) if the President— (1)determines that such waiver is in the national interest of the United States; and
 (2)not later than 30 days after making a determination under paragraph (1), submits a written explanation for why such a waiver is in the United States national interest to—
 (A)the Committee on Foreign Relations of the Senate; (B)the Committee on Banking, Housing, and Urban Affairs of the Senate;
 (C)the Committee on Foreign Affairs of the House of Representatives; and (D)the Committee on Financial Services of the House of Representatives.
						702.Briefing on the impact of cryptocurrencies on United States sanctions
 (a)DefinitionIn this section, the term appropriate congressional committees means— (1)the Committee on Foreign Relations of the Senate;
 (2)the Committee on Banking, Housing, and Urban Affairs of the Senate; (3)the Committee on Foreign Affairs of the House of Representatives; and
 (4)the Committee on Financial Services of the House of Representatives. (b)MethodologyNot later than 180 days after the date of the enactment of this Act, the Secretary of State and the Secretary of the Treasury, after consultation with the Chairman of the Securities and Exchange Commission and the Chairman of the Commodity Futures Trading Commission, shall develop a methodology to assess how any digital currency, digital coin, or digital token, that was issued by, for, or on behalf of the Maduro regime is being utilized to circumvent or undermine United States sanctions.
 (c)BriefingNot later than 180 days after the date of the enactment of this Act, the Secretary of State and the Secretary of the Treasury shall brief the appropriate congressional committees on the methodology developed under subsection (b).
				VIIIMiscellaneous provisions
			801.Congressional briefings
				(a)Humanitarian assistance; sanctions coordination
 (1)In generalNot later than 15 days after any of the congressional committees listed in paragraph (2) requests a briefing regarding the implementation—
 (A)of section 201, the Secretary of State and the Administrator of the United States Agency for International Development shall provide such briefing to such committee; and
 (B)of section 601, the Secretary of State shall provide such briefing to such committee. (2)Congressional committeesThe committees listed in this paragraph are—
 (A)the Committee on Foreign Relations of the Senate; (B)the Committee on Appropriations of the Senate;
 (C)the Committee on Foreign Affairs of the House of Representatives; and (D)the Committee on Appropriations of the House of Representatives.
						(b)United Nations; negotiated solution; crimes against humanity
 (1)In generalNot later than 15 days after any congressional committee listed in paragraph (2) requests a briefing regarding the implementation of section 103, 202, or 403, the Secretary of State shall provide such briefing to such committee.
 (2)Congressional committeesThe congressional committees listed in this paragraph are— (A)the Committee on Foreign Relations of the Senate; and
 (B)the Committee on Foreign Affairs of the House of Representatives. (c)Regime cohesion (1)In generalNot later than 15 days after a congressional committee listed in paragraph (2) requests a briefing regarding the implementation of section 301, the Secretary of State and the Director of National Intelligence shall provide such briefing to such committee.
 (2)Congressional committeesThe congressional committees listed in this paragraph are— (A)the Committee on Foreign Relations of the Senate;
 (B)the Select Committee on Intelligence of the Senate; (C)the Committee on Foreign Affairs of the House of Representatives; and
 (D)the Permanent Select Committee on Intelligence of the House of Representatives. (d)International election observation; democratic civil societyNot later than 15 days after a congressional committee listed in subsection (a)(2) requests a briefing regarding the implementation of section 405, the Secretary of State and the Administrator of the United States Agency for International Development shall provide such briefing to such committee.
 (e)Visa restrictions; sanctions waiverNot later than 15 days after a congressional committee listed in subsection (b)(2) requests a briefing regarding the implementation of section 302 or 303, the Secretary of State shall provide such briefing to such committee.
				(f)Reconstruction of Venezuela's energy infrastructure
 (1)In generalNot later than 15 days after a congressional committee listed in paragraph (2) requests a briefing regarding the implementation of section 501, the Secretary of State, the Secretary of Energy, and the Secretary of the Treasury shall provide such briefing to such committee.
 (2)Congressional committeesThe congressional committees listed in this paragraph are— (A)the Committee on Foreign Relations of the Senate;
 (B)the Committee on Energy and Natural Resources of the Senate; (C)the Committee on Foreign Affairs of the House of Representatives; and
 (D)the Committee on Energy and Commerce of the House of Representatives. (g)Recovery of stolen assets (1)In generalNot later than 15 days after a congressional committee listed in paragraph (2) requests a briefing regarding the implementation of section 502, the Secretary of State, the Secretary of the Treasury, and the Attorney General shall provide such briefing to such committee.
 (2)Congressional committeesThe congressional committees listed in this paragraph are— (A)the Committee on Foreign Relations of the Senate;
 (B)the Committee on Banking, Housing, and Urban Affairs of the Senate; (C)the Committee on the Judiciary of the Senate;
 (D)the Committee on Foreign Affairs of the House of Representatives; (E)the Committee on Financial Services of the House of Representatives; and
 (F)the Committee on the Judiciary of the House of Representatives. (h)Financial sanctions (1)In generalNot later than 15 days after a congressional committee listed in paragraph (2) requests a briefing regarding the implementation of section 605, 606, or 608, the Secretary of the Treasury shall provide such briefing to such committee.
 (2)Congressional committeesThe congressional committees listed in this paragraph are— (A)the Committee on Foreign Relations of the Senate;
 (B)the Committee on Banking, Housing, and Urban Affairs of the Senate; (C)the Committee on Foreign Affairs of the House of Representatives; and
 (D)the Committee on Financial Services of the House of Representatives. (i)Kingpin sanctionsNot later than 15 days after a congressional committee listed in subsection (h)(2) requests a briefing regarding the implementation of section 607, the Secretary of the Treasury, the Attorney General, the Secretary of State, and the Director of the Central Intelligence Agency shall provide such briefing to such committee.
				(j)PDVSA transactions with Rosneft
 (1)In generalNot later than 15 days after a congressional committee listed in paragraph (2) requests a briefing regarding the implementation of section 609, the Secretary of State, the Secretary of the Treasury, and the Secretary of Homeland Security shall provide such briefing to such committee.
 (2)Congressional committeesThe congressional committees listed in this paragraph are— (A)the Committee on Foreign Relations of the Senate;
 (B)the Committee on Homeland Security and Governmental Affairs of the Senate; (C)the Committee on Foreign Affairs of the House of Representatives; and
 (D)the Committee on Homeland Security of the House of Representatives. (k)Cryptocurrency sanctionsNot later than 15 days after a congressional committee listed in subsection (h)(2) requests a briefing regarding the implementation of section 701 or 702, the Secretary of State and the Secretary of the Treasury shall provide such briefing to such committee.
				802.Sanctions implementation and penalties
				(a)Implementation
 (1)PresidentThe President may exercise all of the authorities described in sections 203 and 205 of the International Emergency Economic Powers Act (50 U.S.C. 1702 and 1704) to carry out sections 603, 605, 606, 607, 608, and 701 of this Act.
 (2)Secretary of the treasuryThe Secretary of the Treasury, in consultation with the Secretary of State, may promulgate such regulations as may be necessary to implement the provisions set forth in sections 603, 605, 606, 607, 608, and 701 of this Act.
 (b)PenaltiesAny person that violates, attempts to violate, conspires to violate, or causes a violation of any of the sanctions described in sections 603, 605, 606, 607, 608 and 701, or of any regulation, license, or order issued to carry out those sections, shall be subject to the penalties set forth in subsections (b) and (c) of section 206 of the International Emergency Economic Powers Act (50 U.S.C. 1705) to the same extent as a person that commits an unlawful act described in subsection (a) of that section.
				803.Prohibition on construction of provisions of this Act as an authorization for the use of military
 forceNothing in this Act may be construed as an authorization for the use of military force. 804.Extension and termination of sanctions against Venezuela (a)AmendmentSection 5(e) of the Venezuela Defense of Human Rights and Civil Society Act of 2014 (Public Law 113–278; 50 U.S.C. 1701 note) is amended by striking December 31, 2019 and inserting December 31, 2025.
 (b)TerminationThe requirement to impose sanctions under this Act shall terminate on December 31, 2025.June 3, 2019Reported with an amendment